Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 1 of 133 PAGEID #:
                                     15041
                                       CONFIDENTIAL


                                                                              Page 1
 1                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
 2

                                          - - - - -
 3

        Ohio A. Philip Randolph                    :
 4      Institute, et al.,
                                                   :
 5                     Plaintiffs,
                                                   :
 6              vs.                                      Case No.
                                                   :     1:18-cv-00357
 7      Ryan Smith, Speaker of                           -TSB-KNM-MHW
        the Ohio House of                          :
 8      Representatives, et al.,
                                                   :
 9                  Defendants.
10                     ** REVISED **
11          CONFIDENTIAL DEPOSITION OF CONGRESSMAN WILLIAM JOHNSON
12                            - - - - -
13

                       Taken at Baker & Hostetler
14                         200 Civic Center Drive
                            Columbus, Ohio 43215
15                      December 19, 2018, 8:34 a.m.
16
17
18
19
20
21
22
23
24
25   Job No. 153105

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 2 of 133 PAGEID #:
                                     15042
                                       CONFIDENTIAL


                                                                              Page 2
 1                                A P P E A R A N C E S
 2
         ON BEHALF OF THE PLAINTIFFS:
 3
                  American Civil Liberties Union Foundation
 4                125 Broad Street
                  New York, New York 10004
 5                By Theresa Lee, Esq.
 6
         ON BEHALF OF THE DEFENDANTS:
 7
                  Ogletree, Deakins, Nash, Smoak & Stewart
 8                4208 Six Forks Road
                  Raleigh, North Carolina 27609
 9                By Alyssa Riggins, Esq.   (Via telephone)
10
         ON BEHALF OF THE WITNESS:
11
                  Baker & Hostetler
12                1050 Connecticut Avenue N.W.
                  Washington, D.C. 20036
13                By Katherine McKnight, Esq.
                     Erika Prouty, Esq.
14
15
16
17
18
19
20
21
22
23
24
25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 3 of 133 PAGEID #:
                                     15043
                                       CONFIDENTIAL


                                                                              Page 3
 1                                           Wednesday Morning Session
 2                                           December 19, 2018, 8:34 a.m.
 3                                         - - - - -
 4                       It is stipulated by counsel in
 5       attendance that the deposition of Congressman
 6       William Johnson, an Intervenor herein, called by
 7       the Plaintiffs for cross-examination, may be taken
 8       at this time by the notary pursuant to notice and
 9       agreement, that said deposition may be reduced to
10       writing in stenotypy by the notary, whose note may
11       thereafter be transcribed out of the presence of
12       the witness; that proof of the official character
13       and qualification of the notary is waived.
14                                             - - - - -
15

16

17

18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 4 of 133 PAGEID #:
                                     15044
                                       CONFIDENTIAL


                                                                              Page 4
 1                                           I N D E X
 2       Examination By                                                       Page
 3       Ms. Lee - Cross                                                         7
 4
 5       Plaintiff's Exhibits                          Page
 6       Exhibit 1 - Plaintiff's First Request for
                      Production of Documents to
 7                     Intervenor Bill Johnson            13
 8       Exhibit 2 - Memorandum in Support of Motion
                       of Republican Congressional
 9                     Delegation, Ohio Voters, and
                       Republican Party Organizations
10                    to Intervene                       19
11       Exhibit 3 - Reply in Further Support of
                      Motion of Republican Congressional
12                    Delegation, Ohio Voters, and
                      Republican Party Organizations
13                    to Intervene                        33
14       Exhibit 4 - Johnson mailer                      45
15       Exhibit 5 - E-mail to Johnson from Mark
                       Weaver with trail, 11-16-10        51
16
         Exhibit 6       - Congressman Bill Johnson Political
17                          Meetings                                              56
18       Exhibit 7       - E-mail to Johnson from Palich with
                            trail, 11-17-10                                       61
19
         Exhibit 8       - E-mail to Angela Weaver, Dole,
20                         Smullen, and Mark Weaver from
                           Hashem with trail, 3-22-11                            79
21
         Exhibit 9  - E-mail to Weaver from Dole,
22                     4-13-11                                                    82
23       Exhibit 10 - E-mail to Johnson, Hashem, Mark
                       Weaver, Van Blargan, and Locke
24                     from Smullen, 4-25-11                                      83
25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 5 of 133 PAGEID #:
                                     15045
                                       CONFIDENTIAL


                                                                              Page 5
 1                      I N D E X (Cont'd.)
 2       Plaintiff's Exhibits                          Page
 3       Exhibit 11 - E-mail to Crandall, Johnson, and
                       Smullen from Anderson, 4-29-11     85
 4
         Exhibit 12 - Communications Counsel Memorandum,
 5                     July 20                            87
 6       Exhibit 13 - E-mail to Johnson and Mark Weaver
                      from Smullen with trail, 7-2-11    91
 7
         Exhibit 14 - Communications Counsel Memorandum,
 8                     August 1, 2011                                             95
 9       Exhibit 15 - E-mail to Johnson from Smullen
                       with trail, 7-14-11                                        97
10
         Exhibit 16 - E-mail to Johnson from Mark
11                     Weaver with trail, 7-18-11                                99
12       Exhibit 17 - E-mail to Johnson from Hashem,
                      7-27-11                                                    102
13
         Exhibit 18 - E-mail to Smullen and Johnson from
14                    Mark Weaver with trail, 8-4-11     106
15       Exhibit 19 - E-mail to Smullen and Johnson from
                       Mark Weaver with trail, 8-15-11   107
16
         Exhibit 20 - E-mail to Johnson from Smullen
17                    with trail, 11-2-11                                        110
18       Exhibit 21 - NRCC Presentation                                          112
19       Exhibit 22 - Ohio U.S. House Redistricting
                       Map, 2012 plan                                            116
20
         Exhibit 23 - Blow up of Ohio U.S. House
21                     Redistricting Map, 2012 plan       117
22       Exhibit 24 - Ohio U.S. House Proposed Remedial
                      Plan                              119
23
24
25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 6 of 133 PAGEID #:
                                     15046
                                       CONFIDENTIAL


                                                                              Page 6
 1                                I N D E X (Cont'd.)
 2       Plaintiff's Exhibits                                                 Page
 3       Exhibit 25 - Ohio U.S. House Zero Deviation
                            Hypothetical Plan 1A                               121
 4

         Exhibit 26 - Ohio U.S. House Zero Deviation
 5                          Hypothetical Plan 2A                               121
 6       Exhibit 27 - E-mail to Mark Weaver and
                            Johnson with trail, 7-7-11                         125
 7

         Exhibit 28 - E-mail to Johnson from Mark
 8                            Weaver, 12-2-11                                    127
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 7 of 133 PAGEID #:
                                     15047
                                       CONFIDENTIAL


                                                                                Page 7
 1                            CONGRESSMAN WILLIAM JOHNSON,
 2       being first duly sworn, as hereinafter certified,
 3       deposes and says as follows:
 4                                    CROSS-EXAMINATION
 5       BY MS. LEE:
 6       Q.              Good morning, Congressman.
 7       A.              Good morning.
 8       Q.              I just introduced myself, but my name
 9       is Theresa Lee, and I'm an attorney for Plaintiffs
10       in Ohio A. Philip Randolph v. Smith, a case in the
11       Southern District in Ohio in which you've
12       intervened.
13                       I'll ask the other counsel to please
14       state their names for the record.
15                       MS. McKNIGHT:                 Good morning.     Katherine
16       McKnight, Baker Hostetler, on behalf of the
17       Congressman.
18                       MS. PROUTY:             Erika Dackin Prouty, Baker
19       Hostetler, on behalf of the Congressman.
20                       MS. McKNIGHT:                 Ms. Riggins, would you
21       like to announce your presence?
22                       MS. RIGGINS:              Yes, please.        I just
23       wanted to make sure everyone had done because I
24       can't see who's in the room.                        I'm Alyssa Riggins,
25       Ogletree Deakins, representing the Legislative

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 8 of 133 PAGEID #:
                                     15048
                                       CONFIDENTIAL


                                                                               Page 8
 1                          CONGRESSMAN WILLIAM JOHNSON
 2       Defendants.
 3                       MS. LEE:          Thank you.
 4       Q.              Congressman, could you please state
 5       your full name and address for the record.
 6       A.              Sure.        William L. Johnson, and 519
 7       Fifth Street, Marietta, Ohio, 45750.
 8       Q.              And did you live at that same address
 9       in 2011?
10       A.              Part of 2011.
11       Q.              And at what other address did you live
12       in 2011, if you recall?
13       A.              I lived in Poland, Ohio, up until April
14       of 2011.
15       Q.              Okay.        Thank you, Congressman.            And
16       you've just been sworn in.                      Do you understand that
17       you're testifying here under oath today?
18       A.              Yes.
19       Q.              And do you understand that the oath
20       you've sworn is the same as if you were testifying
21       in a court of law?
22       A.              Yes.
23       Q.              Have you been deposed before?
24       A.              No.
25       Q.              Have you ever testified under oath not.

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 9 of 133 PAGEID #:
                                     15049
                                       CONFIDENTIAL


                                                                               Page 9
 1                          CONGRESSMAN WILLIAM JOHNSON
 2       at a deposition?
 3       A.              I don't recall.                 I did some things in
 4       the military that I think I was under oath for,
 5       but I don't really recall.
 6       Q.              Okay.        That's fine.               I'd like to just
 7       go over a few ground rules for today so we're all
 8       on the same page.              Please make sure that you give
 9       a verbal response to each question.                          As you can
10       see, we have a court reporter taking everything
11       down --
12       A.              Okay.
13       Q.              -- and she cannot record nods of the
14       head and the like.               Do you understand that?
15       A.              Yes.
16       Q.              And to make the court reporter's life a
17       bit easier and so we have a clear record, let's
18       try and not speak over one another.                          Please wait
19       until I finish a question even if you think you
20       know where it's headed before giving your answer.
21       Can you agree to that?
22       A.              Yes.
23       Q.              Great.         And I will try to do the same
24       and wait until you finish speaking before asking
25       another question.

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 10 of 133 PAGEID #:
                                      15050
                                        CONFIDENTIAL


                                                                                Page 10
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                        If you do not hear what I have asked,
 3       please say so and I will repeat myself.                            If you do
 4       not understand a question or even some part of it,
 5       please say so and I will rephrase.                            Can you agree
 6       to that?
 7       A.               Yes.
 8       Q.               Wonderful.            And if you answer, I will
 9       take that to mean you've understood the question
10       I've asked.         Can you agree with that?
11       A.               Yes.
12       Q.               Very good.            If at any time you need a
13       break, please say so.                  I'll just request that if I
14       have asked a question, you please answer it and
15       then we will take a break.                       Can you agree to that?
16       A.               Yes.
17       Q.               And if at any time you need to consult
18       with your attorney concerning the disclosure of
19       potentially privileged information, please state
20       that is the reason you need to take a break and
21       we'll allow for one to be taken for that
22       consultation.           Do you understand that?
23       A.               Yes.
24       Q.               Okay.        Very good.             And your attorney or
25       attorneys for the Defendants might object at some

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 11 of 133 PAGEID #:
                                      15051
                                        CONFIDENTIAL


                                                                                  Page 11
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       point once I have asked a question.                           Even if they
 3       do object, you should still answer the question
 4       unless they have directed you not to.                           Do you
 5       understand that?
 6       A.               Yes.
 7       Q.               Okay.        Is there anything that would
 8       prevent you from answering my questions honestly
 9       and completely today?
10       A.               No.
11       Q.               Thank you.            And throughout this
12       deposition, I may refer to the Ohio redistricting,
13       the 2012 redistricting, the 2011 redistricting.
14       Unless I specify otherwise, I am referring to the
15       redistricting of Ohio's Congressional districts
16       that took place in 2011.                       Do you understand that?
17       A.               Yes.
18       Q.               And if I refer to the map or to the
19       Congressional map or to particular districts under
20       that map, I'm referring to the current map that
21       was put in place as a result of that 2011
22       redistricting.            Do you understand that?
23       A.               Yes.
24       Q.               Okay.        Very good.             Did you do anything
25       to prepare for today's deposition?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 12 of 133 PAGEID #:
                                      15052
                                        CONFIDENTIAL


                                                                             Page 12
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               Other than speaking with counsel, no.
 3       Q.               Okay.        And with whom did you meet to
 4       prepare for the deposition?
 5       A.               With Erika and -- I'm terrible with
 6       names.
 7       Q.               It's okay.            Another counsel from Baker
 8       Hostetler?
 9       A.               Yes.
10       Q.               Okay.
11       A.               I'm embarrassed.
12       Q.               It's quite all right.
13       A.               I can't remember my name on most days.
14       Q.               And besides counsel, was anyone else
15       present?
16       A.               No.
17       Q.               Okay.        Did you review any documents as
18       part of your preparation?
19       A.               Yes.
20       Q.               And what documents were those?
21                        MS. McKNIGHT:                 I'll object to that as
22       exploring privileged information, and I'll direct
23       the witness not to answer.
24       Q.               Okay.        Have you reviewed the complaint
25       in this matter?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 13 of 133 PAGEID #:
                                      15053
                                        CONFIDENTIAL


                                                                             Page 13
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               No.
 3       Q.               Have you reviewed your motion to
 4       intervene?
 5       A.               I've seen it, but I haven't reviewed
 6       it.
 7       Q.               Okay.        Did you review the request for
 8       production that was served on you through counsel
 9       at some point in this matter?
10       A.               No.
11                        MS. LEE:          Okay.         I'd like to mark as
12       Exhibit 1 and ask the court reporter to please
13       hand it to the witness.
14                                         - - - - -
15                        Thereupon, Plaintiff's Exhibit 1 is
16       marked for purposes of identification.
17                                       - - - - -
18       Q.               Have you seen this document before?
19       A.               I don't recall.
20       Q.               Okay.        Are you aware that Plaintiffs
21       submitted requests for certain documents from you
22       and your office in this matter?
23       A.               Yes.
24       Q.               Okay.        And did you review the documents
25       that were produced in response to these requests?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 14 of 133 PAGEID #:
                                      15054
                                        CONFIDENTIAL


                                                                                   Page 14
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               I saw the documents.                         I did not review
 3       them in detail as they were produced.
 4       Q.               Okay.        And do you know how your
 5       documents were collected?
 6       A.               Yes.
 7       Q.               And how is that?
 8       A.               In collaboration with counsel and a
 9       third-party vendor searching my e-mail.
10       Q.               Okay.        And did any members of your
11       staff work on the document collection?
12       A.               No.
13       Q.               Okay.        You first ran for political
14       office in 2010; is that correct?
15       A.               That's correct.
16       Q.               And was your first elected office as a
17       congressperson?
18       A.               Yes.
19       Q.               In each election that you won, have you
20       done so as a Republican?
21       A.               Yes.
22       Q.               Do you communicate with the leadership
23       of the Ohio Republican Party?
24       A.               Yes.
25       Q.               How regularly?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 15 of 133 PAGEID #:
                                      15055
                                        CONFIDENTIAL


                                                                             Page 15
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               I'd estimate less than five times a
 3       year.
 4       Q.               Okay.        And at the time of the
 5       redistricting in 2010 or 2011, did you ever
 6       communicate with the leadership of the Ohio
 7       Republican Party?
 8       A.               Would you ask that again, please.
 9       Q.               At the time of the redistricting either
10       in 2010 or 2011, did you communicate with the
11       leadership of the Ohio Republican Party?
12       A.               Yes.
13       Q.               And do you recall the substance of any
14       of those communications?
15       A.               General election kinds of discussions.
16       I was very new, so they were -- they were general
17       discussions about what the election would be like.
18       My first indoctrination to elected office was a
19       candidate training class put on by the Ohio
20       Republican Party way back in 2007.
21       Q.               And did you communicate with the Ohio
22       Republican Party about what the Congressional map
23       would potentially look like?
24       A.               No.
25       Q.               Okay.        Do you communicate with the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 16 of 133 PAGEID #:
                                      15056
                                        CONFIDENTIAL


                                                                             Page 16
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       elected leaders in the Ohio General Assembly?
 3       A.               Ask that again, please.
 4       Q.               Do you communicate with the elected
 5       leaders in the Ohio General Assembly?
 6       A.               Yes.
 7       Q.               Does that include with the Speaker of
 8       the House?
 9       A.               Yes.
10       Q.               And with the Senate president?
11       A.               Yes.
12       Q.               At the time of the redistricting in
13       2010 or 2011, did you communicate with the elected
14       leaders of the Ohio General Assembly?
15       A.               Yes.
16       Q.               And did that at the time include the
17       Speaker of the house?
18       A.               Yes.
19       Q.               And did it include the Senate
20       President?
21       A.               Yes.
22       Q.               Did you have any communications with
23       them regarding the redistricting?
24       A.               Only in a very general context, that it
25       was going to occur.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 17 of 133 PAGEID #:
                                      15057
                                        CONFIDENTIAL


                                                                             Page 17
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               Did you communicate with either the
 3       Speaker of the House or the Senate President
 4       regarding what your district might look like?
 5       A.               No.
 6       Q.               All right.            And did you communicate
 7       with any other staffers or members of the Ohio
 8       General Assembly?
 9       A.               Let me re-qualify that last answer.                    We
10       speculated that it was going to change
11       because -- all districts were going to change
12       because we knew at that point that we were going
13       to be losing two Congressional seats, but there
14       were no specifics about what the district would
15       contain or not contain.
16       Q.               Okay.        And would that same answer be
17       true for communications with any other members of
18       the Ohio General Assembly or their staff?
19       A.               Yes.
20       Q.               Okay.        And do you communicate with the
21       Governor of Ohio?
22       A.               Yes.
23       Q.               And at the time of the redistricting,
24       did you communicate with the Governor?
25       A.               I don't ever recall a conversation with

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 18 of 133 PAGEID #:
                                      15058
                                        CONFIDENTIAL


                                                                             Page 18
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Governor Kasich at the time.
 3       Q.               Okay.        And of course you are now a
 4       member of a 16-person Congressional delegation.
 5       Do you communicate with each of those
 6       Congresspeople?
 7       A.               Yes.
 8       Q.               Do you more regularly communicate with
 9       the Republican members of the delegation than with
10       the Democratic members?
11       A.               I think that's fair to say, yes.
12       Q.               Do you communicate with the leadership
13       of the National Republican Party?
14       A.               Yes.
15       Q.               And did you communicate with the
16       leadership of the National Republican Party at the
17       time of redistricting?
18       A.               No.
19       Q.               Okay.        Does the National Republican
20       Party in your estimation include the Republican
21       National Committee?
22       A.               Yes.
23       Q.               Okay.        And does it include the National
24       Republican Congressional Committee?
25       A.               No.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 19 of 133 PAGEID #:
                                      15059
                                        CONFIDENTIAL


                                                                             Page 19
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               Okay.
 3       A.               I thought you were talking about the
 4       RNC.     The NRCC, to me, is something very
 5       different.
 6       Q.               Okay.
 7       A.               It's more localized.
 8       Q.               Okay.        And do you communicate with the
 9       NRCC?
10       A.               Yes.
11       Q.               And did you communicate with the NRCC
12       at the time of redistricting?
13       A.               I don't ever recall a conversation with
14       the NRCC at the time of redistricting.
15       Q.               Okay.        And you, along with the other
16       Congressmen, have intervened in this case; is that
17       correct?
18       A.               Yes.
19                        MS. LEE:          I'm having -- going to ask
20       the court reporter to please mark as Exhibit 2 and
21       hand to the witness.
22                                            - - - - -
23                        Plaintiff's Exhibit 2 marked for
24       purposes of identification.
25                                            - - - - -

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 20 of 133 PAGEID #:
                                      15060
                                        CONFIDENTIAL


                                                                             Page 20
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               I'm having marked as Exhibit 2 the
 3       "Memorandum in Support of Motion of Republican
 4       Congressional Delegation, Ohio Voters, and
 5       Republican Party Organizations to Intervene."
 6                        I'll represent to you that this was
 7       filed, along with a cover motion, in the Southern
 8       District of Ohio so that you and others could join
 9       this case as an Intervenor.
10                        Have you seen this document before?
11       A.               I've seen the document.
12       Q.               And do you understand that your
13       attorneys have filed this document with the court
14       on your behalf?
15       A.               Yes.
16       Q.               And do you understand in this document
17       your attorneys make statements on your behalf?
18       A.               Yes.
19       Q.               Okay.        I'll ask you to please turn to
20       page 3 with me.             And in the section below the bold
21       header in the middle of the page, "The Proposed
22       Intervenors," the first sentence reads, "The
23       Intervenor Applicants represent a diverse
24       coalition of registered voters, county political
25       parties, and congressional representatives, all.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 21 of 133 PAGEID #:
                                      15061
                                        CONFIDENTIAL


                                                                             Page 21
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       whose interests will be directly impacted by the
 3       relief Plaintiffs are pursuing in this action?"
 4                        Do you agree that you're included
 5       within this statement as one of the Congressional
 6       representatives?
 7       A.               Yes.
 8       Q.               And the next paragraph referring to the
 9       Member Intervenor Applicants as incumbent
10       representatives of Ohio's 1st, 2nd, 4th, 5th, 6th,
11       7th, 8th, 10, 14th, and 15th districts.                       Do you
12       see that?
13       A.               Yes.
14       Q.               And is it correct that you are included
15       in that group as the incumbent representative of
16       Ohio's 6th district?
17       A.               Yes.
18       Q.               These Member Intervenor Applicants are
19       further defined in the very next sentence.                        "They
20       were all members of the Republican Party, all
21       registered voters in the district, and all intend
22       to run for election as representatives of those
23       districts in 2018 and 2020."
24                        Do you agree that is correct?
25       A.               Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 22 of 133 PAGEID #:
                                      15062
                                        CONFIDENTIAL


                                                                             Page 22
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               Okay.        Please turn with me to page 9.
 3                        In the last paragraph that begins on
 4       this page, it refers to elected representatives
 5       having a "personal interest" in their district.
 6                        Do you see that?
 7       A.               Let me read that statement.
 8       Q.               Sure.
 9       A.               Yes.
10       Q.               Do you think that is true?
11       A.               Do I think what is true?
12       Q.               Do you think that incumbents have a
13       personal interest in their district?
14       A.               Yes.
15       Q.               And what is your personal interest in
16       your district?
17       A.               To represent the voters that have
18       elected me.         I have a responsibility to them.
19       Q.               And do you have a specific personal
20       interest in how that district is composed?
21       A.               Truthfully, no.                 There's 721,000 people
22       in a district.            I represent the people, not the
23       geography.
24       Q.               Okay.        And one direct interest that is
25       described in this document is your continued.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 23 of 133 PAGEID #:
                                      15063
                                        CONFIDENTIAL


                                                                             Page 23
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       incumbency.         Do you think you have an interest in
 3       your continued incumbency in office?
 4       A.               Yes.
 5       Q.               How so?
 6       A.               I want to continue representing the
 7       people that I serve.
 8       Q.               Okay.        And did you have an interest in
 9       continued incumbency in this district in 2011
10       before the lines were drawn?
11       A.               Are we talking about the current
12       district or the district that I had then?
13       Q.               What is now the current district.
14       A.               No, because I didn't know what the
15       current district was going to be.
16       Q.               Sure.
17       A.               I had a -- I had a - what was the term
18       you used - personal interest in my incumbency as
19       it related to the twelve counties that I was
20       representing at the time.                      I had no idea what the
21       ultimate redistricting would look like.
22       Q.               Okay.        Let's look further at the
23       reasons stated for your interest in this document.
24                        Could you please turn to page 11.
25       A.               Okay.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 24 of 133 PAGEID #:
                                      15064
                                        CONFIDENTIAL


                                                                              Page 24
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               It says, begins at the second line in
 3       the top, "the Member Intervenor Applicants have
 4       invested considerable time and money building
 5       coalitions of supporters in their districts,
 6       learning their districts, serving the needs of
 7       their constituents, raising and spending money on
 8       electioneering activities, among other
 9       activities."
10                        Do you see that?
11       A.               Yes.
12       Q.               Okay.        So let's take some of these one
13       at a time.
14                        Do you agree that you've invested
15       considerable time and money building coalitions of
16       supporters in your district?
17       A.               Yes.
18       Q.               Can you describe some of these
19       activities or money spends?
20       A.               Whether it's meeting with seniors,
21       veterans, students, business owners, school
22       officials, elected officials.                          Anyone that is a
23       constituent of mine I spend a lot of time and
24       effort and money to meet with them and understand
25       what their issues and challenges are as it relates

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 25 of 133 PAGEID #:
                                      15065
                                        CONFIDENTIAL


                                                                                Page 25
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       to federal policy.
 3       Q.               And do your coalition-building examples
 4       include Democrats?
 5       A.               Yes.
 6       Q.               Can you describe how so?
 7       A.               I don't know who my constituents are.
 8       There's never a question in my district about a
 9       person's party affiliation.                        We never query a
10       business about whether they are Republican or
11       Democrat or a veteran or a senior.                            In fact, I
12       meet with Democrats, Republicans, and
13       Independents.
14       Q.               Do you ever do outreach to groups that
15       specifically identify as Democrats?
16       A.               I'm not sure I understand that
17       question, because there are groups that more
18       closely aligned with Democrats, but they don't
19       necessarily advertise we're a Democrat
20       organization.
21       Q.               And you meet with those groups?
22       A.               Yes.
23       Q.               And what are some of those that you
24       have --
25       A.               Labor groups that traditionally have.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 26 of 133 PAGEID #:
                                      15066
                                        CONFIDENTIAL


                                                                               Page 26
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       been more closely aligned with Democrat support;
 3       seniors groups.             And in my district, party
 4       affiliation is more of a geographic area.                        Some
 5       people from some parts of my district, depending
 6       on whether it's a suburban or urban area versus a
 7       very rural area, some areas are more organized
 8       along political lines than others.
 9                        But there's never a differentiation in
10       my office or in the conduct of my office what
11       party affiliation a person is a part of.
12       Q.               And do you ever do outreach to groups
13       that specifically identify as Republican?
14       A.               Yes.
15       Q.               And can you describe some of that
16       outreach?
17       A.               It's all of my constituents.                  So I
18       don't know whether a person is -- when you
19       say -- when you ask me if I'm reaching out to
20       Republicans, the answer has to be yes, because I
21       reach out to 721,000 people, and so there are
22       Republicans in that group, Democrats in that
23       group, and Independents in that group.                        But I
24       don't -- I don't target a Republican group or a
25       Democrat group.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 27 of 133 PAGEID #:
                                      15067
                                        CONFIDENTIAL


                                                                             Page 27
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               Okay.        So are you testifying that you
 3       don't ever have meetings or do outreach with
 4       groups that are specifically identified as
 5       Republican?
 6                        MS. McKNIGHT:                 Objection; form.
 7                        You may answer.
 8       A.               Ask that question again.
 9       Q.               Are you testifying that you don't -- do
10       not ever do outreach or meet with groups that are
11       specifically identified as Republican?
12                        MS. McKNIGHT:                 Same objection.
13       A.               I would have to say yes, because each
14       of my counties has a Republican Party, and I
15       occasionally meet with the officials and those
16       members of that county Republican Party, yes.
17       Q.               And do you ever meet with the officials
18       or members of the county Democratic Parties?
19       A.               I have offered, but very seldom have I
20       been taken up on that offer.
21       Q.               Okay.        And in the phrase, "very
22       seldom," does that mean sometimes you've been
23       taken up on that offer?
24       A.               There are Democrats that come to many
25       of the outreach efforts that I do and they

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 28 of 133 PAGEID #:
                                      15068
                                        CONFIDENTIAL


                                                                             Page 28
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       identify themselves as Democrats.
 3       Q.               Okay.        In this same paragraph, the last
 4       sentence of the paragraph at the top of this page,
 5       it goes on to say, "if a remedial plan is ordered
 6       in this case, the remedial plan could pair two or
 7       more of the Member Intervenor Applicants in the
 8       same district, which would impede their ability to
 9       run for their seats."
10                        Do you see that?
11       A.               I see that, yes.
12       Q.               Okay.        Is that a concern that you have?
13       A.               And that's the list of Member
14       Intervenor Applicants that we talked about
15       earlier, correct?
16       Q.               Yes.
17       A.               Well, certainly, because nobody wants
18       to spend their resources on a primary.                        I wouldn't
19       want to do that, but I'm not in charge of drawing
20       the lines.
21       Q.               Sure.        Would the pairing of incumbents,
22       was that a concern of yours in 2011 as well?
23       A.               No.      I was brand new in 2011 and I
24       didn't even know what redistricting was until
25       after I got elected.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 29 of 133 PAGEID #:
                                      15069
                                        CONFIDENTIAL


                                                                                   Page 29
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               Okay.        Were you aware that with the
 3       loss of --
 4       A.               I knew that it could happen.
 5       Q.               Okay.
 6       A.               I'm sorry.            I knew that a pairing could
 7       happen because of the 18 to 16.                               So I knew that
 8       that was a possibility, but I didn't worry about
 9       it.     It wasn't a concern.                   It was an awareness.
10       Q.               Okay.        Understood.              At the time, did
11       you think there was a particular solution for the
12       needed pairing?
13       A.               No.
14       Q.               Okay.        Were you aware of what solution
15       was settled upon?
16       A.               No.
17       Q.               At the time, what did you think of
18       the --
19       A.               Not until after it occurred.
20       Q.               Okay.        Understood.              And what did you at
21       the time think of the pairing of representatives
22       Turner and Austria?
23       A.               I didn't have an opinion.
24       Q.               When did you become aware of that
25       pairing?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 30 of 133 PAGEID #:
                                      15070
                                        CONFIDENTIAL


                                                                             Page 30
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               I don't recall the exact date.
 3       Q.               Was it before or after, if you recall,
 4       the legislation being passed in the fall of 2011?
 5                        MS. McKNIGHT:                 Objection; form.
 6                        You may answer.
 7       A.               I don't recall the exact date.
 8       Q.               Okay.        Do you recall how you became
 9       aware of that pairing?
10       A.               I don't recall exactly how I became
11       aware, either.
12       Q.               Do you have an understanding of why
13       that was decided upon?
14       A.               No.
15       Q.               Okay.        What did you think of the
16       pairing of Representatives Kaptur and Kucinich?
17       A.               Didn't have an opinion.
18       Q.               When did you become aware of that
19       pairing?
20       A.               I don't recall that, either.
21       Q.               Okay.        And at the time, would you agree
22       that there were many more representatives
23       throughout the State who are geographically closer
24       to each other than were Representatives Kaptur and
25       Kucinich?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 31 of 133 PAGEID #:
                                      15071
                                        CONFIDENTIAL


                                                                                Page 31
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                        MS. McKNIGHT:                 Objection; form.
 3                        You may answer.
 4       A.               Ask that question again, please.
 5       Q.               Were you aware that there were many
 6       more representatives in the State who were
 7       geographically closer to one another than were
 8       Representatives Kaptur and Kucinich?
 9                        MS. McKNIGHT:                 Same objection.
10       A.               I didn't really look at the geography
11       other than how it pertained to me.                            We speculated
12       based on the districts that I bordered, if there
13       was a pairing that involved me, who that pairing
14       might be, but it was a logical -- it
15       was -- because Jean Schmidt was on my southern
16       border.       I butted up against Steve Stivers and Pat
17       Tiberi.       I also butted up against Jim Renacci and
18       Bob Gibbs.        I also butted up against Tim Ryan.                      So
19       the speculation was if I were to be paired with
20       anyone, it would be one of those simply because
21       their districts joined mine.
22                        But I did not look at the geography or
23       the possible pairings of others and didn't recall
24       having any discussions about that.
25       Q.               Okay.        Do you have any understanding of

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 32 of 133 PAGEID #:
                                      15072
                                        CONFIDENTIAL


                                                                             Page 32
 1                              CONGRESSMAN WILLIAM JOHNSON
 2       why the pairing of Representatives Kaptur and
 3       Kucinich was decided upon?
 4       A.               No.
 5       Q.               What did you think of the pairing of
 6       Representative Sutton and Renacci?
 7       A.               I had no opinion.
 8       Q.               Do you recall when you became aware of
 9       that pairing?
10       A.               I do not.
11       Q.               And do you recall how you may have
12       become aware of that pairing?
13       A.               No.
14       Q.               Do you have any understanding of why
15       that pair was decided upon?
16       A.               No.
17       Q.               Would you agree that going from 18 to
18       16 seats only required the pairing of two sets of
19       incumbents?
20                        MS. McKNIGHT:                 Objection; form.
21                        You may answer.
22       A.               No.
23       Q.               Would you agree that there was a loss
24       of two seats?
25       A.               Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 33 of 133 PAGEID #:
                                      15073
                                        CONFIDENTIAL


                                                                              Page 33
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               And so at a minimum there would be a
 3       loss of two incumbents?
 4       A.               Yes.
 5       Q.               And so if the mapmakers were trying to
 6       minimize the number of lost incumbents, they would
 7       have only paired two sets of incumbents?
 8                        MS. McKNIGHT:                 Objection; form.
 9       A.               I don't know what was going through the
10       minds of those that were drawing the maps.
11       Q.               Okay.        Did you ever have an
12       understanding of why three pairs of incumbents?
13       A.               No.
14                        MS. LEE:          I'm asking the court reporter
15       to mark as Exhibit 3 and please hand to the
16       witness.
17                                         - - - - -
18                        Thereupon, Plaintiff's Exhibit 3 is
19       marked for purposes of identification.
20                                       - - - - -
21                        MS. McKNIGHT:                 Counsel, before you
22       proceed, I'd just like to note for the record that
23       in this case we've been operating under the
24       understanding that all objections in depositions
25       are reserved except for the objection on form.                          As

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 34 of 133 PAGEID #:
                                      15074
                                        CONFIDENTIAL


                                                                              Page 34
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       I understand it, we're operating under that same
 3       understanding in this deposition; is that right?
 4                        MS. LEE:          Yes, we are.
 5                        MS. McKNIGHT:                 Thank you, Counsel.
 6       Q.               So, Congressman, I've had marked as
 7       Exhibit 3 the "Reply in Further Support of Motion
 8       of Republican Congressional Delegation, Ohio
 9       Voters, and Republican Party Organizations to
10       Intervene."
11                        This was filed by your attorneys in
12       further support of your request and the request of
13       the other Congressmen to join this case.
14                        And, again, would you agree that, just
15       like the document we reviewed in Exhibit 2, in
16       this document here your attorneys are making
17       representations to the Court on your behalf?
18       A.               Yes.
19       Q.               Okay.        Please turn with me to page 5 of
20       this exhibit.           Beginning four lines above the
21       footnote, it says, "Members of Congress have
22       ongoing and working relationships with these
23       constituents and constituent groups, who turn to
24       members of Congress for a variety of needs from
25       ministerial to substantive lobbying."

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 35 of 133 PAGEID #:
                                      15075
                                        CONFIDENTIAL


                                                                             Page 35
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               Let me read that.
 3       Q.               Sure.
 4       A.               Yes.
 5       Q.               Can you please describe some examples
 6       of working relationships with constituents on
 7       substantive lobbying issues?
 8       A.               Let's take, for example, coal miners
 9       who are in a multi-employer pension fund.                        Those
10       multi-employer pension funds are in default and
11       over a period of time those pensions and/or at one
12       time the health benefits were not going to be
13       available.        So those constituents would come to me
14       advocating for solutions to -- policy solutions
15       that would remedy their loss of their pensions
16       that they had worked so hard for, whether it was
17       through the PBGC or through some other legislative
18       means.      That's one example.
19                        Oil and gas business owners or other
20       energy developers, whether they are coal companies
21       or oil and gas companies that are trying to
22       develop projects that are being impeded by federal
23       policies or regulations from the EPA or the Army
24       Corps, they would come and talk to me about
25       potential policy solutions regarding that.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 36 of 133 PAGEID #:
                                      15076
                                        CONFIDENTIAL


                                                                             Page 36
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                        The Army Corps of Engineers that
 3       maintain the river bank along the Ohio River and
 4       the Muskingum River in my district, the erosion
 5       issues that occur, mayors and city councils and
 6       county commissioners and county engineers come to
 7       me advocating for federal policies that would make
 8       sure that their erosion issues are adequately
 9       addressed by the Army Corps.
10                        Those are three examples of those kinds
11       of things.
12       Q.               Sure.        And do any of these examples
13       include Democratic groups?
14       A.               I don't know who they were when they
15       come in.       I don't ask them whether they're
16       Democrats or Republicans.
17       Q.               Please turn to the top of page 7 in the
18       same document.            Beginning on the first line, it
19       reads, "Doing their job well requires unrelenting
20       fundraising efforts that begin the day they are
21       elected to office and continue until they step
22       down or are voted out."                    Is that correct?
23       A.               Unfortunately, yes.
24       Q.               Okay.        Continuing in this same
25       paragraph, the next sentence reads, "These

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 37 of 133 PAGEID #:
                                      15077
                                        CONFIDENTIAL


                                                                             Page 37
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       fundraising efforts would be wasted if district
 3       lines were changed and a member was paired with
 4       another incumbent or moved from a favorable to
 5       unfavorable district."
 6                        Do you see that?
 7       A.               I do see that.
 8       Q.               What is a "favorable district"?
 9       A.               My interpretation of this would be my
10       district right now would be favorable to me
11       because I have built those coalitions.
12                        A district that has different lines
13       would -- I would have to go back and start from
14       square one, step one in building fundraising
15       alliances and coalitions and getting those voters
16       in those areas that I had not previously
17       represented to get my message out to them to help
18       them understand what kind of representative I
19       would be on their behalf so that they would be
20       more inclined to support me financially, to help
21       me raise the resources to run a campaign.
22       Q.               Do you think a "favorable district" has
23       to do with the partisan composition of the
24       district?
25                        MS. McKNIGHT:                 Objection to form.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 38 of 133 PAGEID #:
                                      15078
                                        CONFIDENTIAL


                                                                                  Page 38
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                        You may answer.
 3       A.               No, because if you look at my election
 4       process, in 2010 I ran in a predominantly
 5       Democratic district and I didn't consider the
 6       partisan makeup of that district when I ran.                              I
 7       ran to serve.           Excuse me.             I ran to serve, and so
 8       it didn't matter to me what party the people came
 9       from.
10                        I would visit -- at that time in my
11       first election I represented Athens County, all of
12       Athens County, which included the City of Athens.
13       I spent a lot of time in Athens talking to college
14       students and professors that I learned afterwards
15       probably would never support me.                              But that didn't
16       matter to me.           It was my job to represent them.
17       And so having an open line of communication with
18       them would help me gain the resources that I need
19       to run a campaign.
20       Q.               Would you agree that your district
21       lines will be redrawn following the 2020 census?
22       A.               Yes.
23       Q.               And does a congressman have any say in
24       how those lines are going to be drawn?
25       A.               No.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 39 of 133 PAGEID #:
                                      15079
                                        CONFIDENTIAL


                                                                                  Page 39
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               Continuing on in this document, please
 3       turn to page 10, if you would.                           In the second
 4       paragraph, beginning under heading B, the second
 5       sentence, it says, "But Plaintiffs ignore the
 6       reality that redistricting is a zero-sum game."
 7                        Do you see that?
 8       A.               In the second paragraph under B?
 9       Q.               Yes.
10       A.               "But Plaintiffs ignore the
11       reality" -- okay.
12       Q.               Do you agree that "redistricting is a
13       zero-sum game"?
14                        MS. McKNIGHT:                 Objection; form.
15       A.               I don't know what you mean by a
16       "zero-sum game."              Can you rephrase that?
17       Q.               I don't think I can, as this is from a
18       filing to the Court where your attorneys were
19       making representations on your behalf.                           Certainly
20       read in the paragraphs around that if you think
21       that would help.
22       A.               Let's see.            That doesn't help.           I'm not
23       sure I understand what -- in this context what a
24       "zero-sum game" means.
25       Q.               Okay.        In intervening in this case,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 40 of 133 PAGEID #:
                                      15080
                                        CONFIDENTIAL


                                                                             Page 40
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       your attorneys have described how your and the
 3       other Congressmen's interests are different from
 4       the other Defendants, which include the leaders of
 5       the Ohio General Assembly and the Ohio Secretary
 6       of State.
 7                        Before turning to those particular
 8       differences, who's responsible for drawing the
 9       Congressional map?
10       A.               I don't know.
11       Q.               Okay.        Who's responsible for
12       administering elections in Ohio?
13       A.               Secretary of State.
14       Q.               Okay.        Do you agree that you have a
15       different interest in the Congressional map than
16       does the Ohio General Assembly?
17                        MS. McKNIGHT:                 Objection; form.
18                        You can go ahead and answer.
19       A.               I don't know what the Ohio General
20       Assembly's interest is, so I don't know whether my
21       interest would differ from theirs or not.
22       Q.               Okay.        Do you agree that you have a
23       different interest in the Congressional map than
24       the Ohio Secretary of State?
25       A.               I don't know what his interest is, so I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 41 of 133 PAGEID #:
                                      15081
                                        CONFIDENTIAL


                                                                             Page 41
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       don't know whether mine would differ.
 3       Q.               Okay.        Please turn with me to page 14
 4       of Exhibit 3.
 5       A.               14?
 6       Q.               Yes.
 7       A.               Okay.
 8       Q.               In the first paragraph at the top,
 9       beginning in the second sentence, it says, "the
10       governmental defendants are not charged - and
11       should not be charged - with assisting the
12       Intervenor Applicants in maintaining any
13       particular type or level of electoral
14       participation."             They --
15       A.               I don't see that.                   Where --
16       Q.               It begins on the third --
17       A.               Oh.      "To the contrary."
18       Q.               Yes.
19       A.               Okay.
20       Q.               And so the next sentence begins, "They
21       represent 'all citizens,' and, even if they take a
22       view in defense of the law, their representation
23       of all Ohio citizens' competing electoral
24       interests, including Plaintiffs', does not
25       adequately represent Intervenor Applicants'

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 42 of 133 PAGEID #:
                                      15082
                                        CONFIDENTIAL


                                                                             Page 42
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       particular interests."
 3                        Do you see those sentences?
 4       A.               Yes, I see the sentences.
 5       Q.               Okay.        Do you agree that Ohio citizens
 6       have "competing electoral interests"?
 7                        MS. McKNIGHT:                 Objection; form.
 8       A.               What is a "competing electoral
 9       interest"?
10       Q.               Again, it's a representation made by
11       your counsel in this filing.                         I think it perhaps
12       means that citizens have different and potentially
13       competing interests in elections and the outcomes
14       of elections in Ohio.
15       A.               Yes.
16       Q.               Okay.        And do you agree that
17       Plaintiffs, individual Plaintiffs, Ohio citizens,
18       in this case, have certain interests?
19       A.               Yes.
20       Q.               And do they have certain electoral
21       interests?
22       A.               They're citizens of Ohio, so I'm sure
23       they do.
24       Q.               Okay.        And we have covered that you
25       have a personal interest in your district,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 43 of 133 PAGEID #:
                                      15083
                                        CONFIDENTIAL


                                                                             Page 43
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       correct?
 3                        MS. McKNIGHT:                 Objection.
 4       A.               Yes.
 5       Q.               And do you have certain electoral
 6       interests in Ohio as well?
 7       A.               Yes.
 8       Q.               Okay.        Lou Ann Booth, a Plaintiff in
 9       this case, is a constituent who lives in your
10       district.        Is your interest in your district at
11       odds with hers?
12       A.               I don't know what her interests are.
13       Q.               Okay.        One of the interests discussed
14       to support intervention in this case is
15       fundraising; is that correct?
16       A.               Ask that again, please.
17       Q.               Is one of the interests discussed in
18       support of your intervention in this case
19       fundraising?
20       A.               I'd have to go back and look and
21       refresh on what those --
22       Q.               Sure.        So if we can flip back to the
23       top of page 7 in this same Exhibit 3 --
24       A.               Yes.
25       Q.               -- the first two sentences here, "Doing

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 44 of 133 PAGEID #:
                                      15084
                                        CONFIDENTIAL


                                                                             Page 44
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       their job well requires unrelenting fundraising
 3       efforts that begin the day they are elected to
 4       office?"
 5       A.               Yes.
 6       Q.               Okay.        And that, "These fundraising
 7       efforts would be wasted if district lines were
 8       changed and a member was paired with another
 9       incumbent or moved from a favorable to unfavorable
10       district."
11       A.               Yes.       Yes.
12       Q.               So you agree that one of the interests
13       to support intervention was fundraising?
14       A.               Yes.
15       Q.               Okay.        Have you ever used the prospect
16       of redistricting in your fundraising efforts?
17       A.               Ask that again.
18       Q.               Have you ever used the prospect of
19       redistricting in your fundraising efforts?
20       A.               I don't know if this would qualify as
21       using the prospects of redistricting in
22       fundraising specifically.                      I believe that we noted
23       in some of our fundraising efforts that
24       redistricting was going to occur and, therefore,
25       in my fundraising efforts, getting those who would

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 45 of 133 PAGEID #:
                                      15085
                                        CONFIDENTIAL


                                                                             Page 45
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       favorably commit to supporting my efforts with
 3       financial contributions to understand that for me
 4       to get my message out as to what kind of member I
 5       was going to be representing the people that I
 6       represent, that I would need their support in
 7       doing that.         But I had no role in drawing the
 8       district lines, so it's not a direct link.
 9       Q.               Understood.             On page 7 where we had
10       just looked back to, it states that if the lines
11       were changed, "fundraising efforts would be
12       wasted."       Why would that be?
13       A.               Well, many people, many people
14       contribute to seeing their particular member of
15       Congress elected or reelected, not someone else's.
16       So if they were outside of my district, they might
17       be less inclined to support financially.
18                        MS. LEE:          Okay.         I'd like to have the
19       court reporter mark as Exhibit 4, and please pass
20       to the witness.
21                                         - - - - -
22                        Thereupon, Plaintiff's Exhibit 4 is
23       marked for purposes of identification.
24                                       - - - - -
25                        MS. LEE:          Kate, the Bates is chopped

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 46 of 133 PAGEID #:
                                      15086
                                        CONFIDENTIAL


                                                                             Page 46
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       off a little bit here, but it's Johnson 0000, four
 3       zeros, 65.
 4                        MS. McKNIGHT:                 Thank you.
 5       A.               Okay.
 6       Q.               Congressman, do you recognize this
 7       document?
 8       A.               Yes.
 9       Q.               And what is it?
10       A.               It looks -- it looks like a mailer.
11       Q.               What was the purpose of this document?
12       A.               To inform the people of my district
13       that -- what kind of representation I was bringing
14       to the table.           Yeah, to inform the people in my
15       district what kind of representation that I would
16       be bringing to the table.
17       Q.               Okay.        And on the second page of this
18       document, maybe the third column over, titled "The
19       Battle Ahead" --
20       A.               Right.
21       Q.               -- "Congressional Geography 101," do
22       you recall what the purpose of this particular
23       section was?
24       A.               To make sure my constituents knew that
25       district lines would be changing, because we were

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 47 of 133 PAGEID #:
                                      15087
                                        CONFIDENTIAL


                                                                                 Page 47
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       going to be losing two seats.
 3       Q.               And in the second paragraph here, it
 4       begins, "During this process it'll be important to
 5       look at geography."                Do you see that?
 6       A.               Correct.
 7       Q.               And what was your consideration in
 8       including this in the mailer?
 9       A.               Well, regardless of who does it, I
10       mean, this is -- this is eight years after the
11       first redistricting effort.                        I've learned a lot
12       about our state.              Geography plays a really big
13       role in drawing district lines in Ohio because of
14       the population centers and where those population
15       centers exist relative to the geography.
16                        If you go -- I mean, the formula for
17       drawing district lines is very, very simple in
18       concept.       You take the national census.                     You
19       divide by 435.            You come up with a number.                   That's
20       721,000.       You divide 721,000 into the population
21       of Ohio.       You come up with a number.                     It was 16
22       after the 2010 census, so we knew we were going to
23       be losing two seats.
24                        So the question, then, is how do you
25       get out of those city centers, Cincinnati,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 48 of 133 PAGEID #:
                                      15088
                                        CONFIDENTIAL


                                                                             Page 48
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Columbus, and Cleveland, and get all the way over
 3       to the river, to Appalachia, to the rural parts of
 4       our state and keep your districts with 721,000
 5       people.
 6                        And so the point we were making,
 7       there's always going to be a swath along the Ohio
 8       River that someone's going to have to represent.
 9       And I'm a country boy, and so I was trying to make
10       the case I'm the guy to represent you.                         That's the
11       purpose of this mailer.
12       Q.               Okay.        Thank you.             Back in 2010 and
13       2011, did you have familiarity with the
14       redistricting process?
15       A.               Very little.              I knew it was happening.
16       Q.               Do you know who -- what party was in
17       the majority in the Ohio Senate in 2011?
18       A.               I knew it was the Republicans, yes.
19       Q.               And do you know what party was in the
20       majority in the Ohio House in 2011?
21       A.               Yes.
22       Q.               And what party was that?
23       A.               The Republicans.
24       Q.               Okay.        And do you know who the Governor
25       was in 2011?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 49 of 133 PAGEID #:
                                      15089
                                        CONFIDENTIAL


                                                                             Page 49
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               Yes.       John Kasich.
 3       Q.               And what party was he from?
 4       A.               Republican.
 5       Q.               What was your understanding at the time
 6       as to how the redistricting process was taking
 7       place?
 8       A.               I didn't have an understanding at the
 9       time.
10       Q.               Did you know who was organizing it?
11       A.               No.
12       Q.               Did you know who had final approval on
13       the map before it went to the floor of the General
14       Assembly?
15       A.               No.
16       Q.               Are you aware that two versions of the
17       redistricting map were passed?
18       A.               No.
19       Q.               Were you aware of a referendum
20       occurring at the time?
21       A.               I vaguely remember the referendum,
22       because I knew that it was in the courts up until
23       late in the year.
24       Q.               Who is Mark Weaver?
25       A.               Mark Weaver is my general consultant,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 50 of 133 PAGEID #:
                                      15090
                                        CONFIDENTIAL


                                                                                 Page 50
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       political consultant.
 3       Q.               And is he the principal at
 4       Communications Counsel?
 5       A.               Yes.
 6       Q.               And who is Mike Smullen?
 7       A.               He's my chief of staff.
 8       Q.               And did he work on your political
 9       campaign in 2011, excuse me, in 2010?
10       A.               No.
11       Q.               And he's presently your chief of staff?
12       A.               Yes.
13       Q.               And he was your chief of staff at the
14       time of the redistricting?
15       A.               I don't remember the date that he came
16       on, but he came on early in 2011.                             So yes.
17       Q.               Okay.        And who is Matt Dole?
18       A.               Matt Dole works for Mark Weaver.                       He's
19       a staff member of Communication Counsel.
20       Q.               Is it fair to say that Mark Weaver is a
21       trusted advisor of yours?
22       A.               Yes.
23       Q.               And is it fair to say that Mike Smullen
24       is a trusted advisor of yours?
25       A.               Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 51 of 133 PAGEID #:
                                      15091
                                        CONFIDENTIAL


                                                                                   Page 51
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               And is it fair to say that Matt Dole is
 3       a trusted advisor or yours?
 4       A.               Yes.
 5       Q.               Did Communications Counsel advise you
 6       regarding the Congressional redistricting?
 7       A.               We talked about it in very general
 8       terms, but I had no role in it, so they didn't
 9       advise me other than how do we put out a message
10       that would tell my constituents what kind of
11       representative that I would be.
12                        And, also, I didn't even know who the
13       stakeholders were that would be making this
14       decision, but I knew that they were out there.                               I
15       just didn't know who they were.                               So that was part
16       of our messaging strategy was to let everybody, my
17       constituents and those that would be drawing the
18       district maps, know what I bring to the table.
19       Q.               Understood.
20                        MS. LEE:          I'm going to ask the court
21       reporter to mark as Exhibit 5 and hand to the
22       witness.
23                                         - - - - -
24                        Thereupon, Plaintiff's Exhibit 5 is
25       marked for purposes of identification.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 52 of 133 PAGEID #:
                                      15092
                                        CONFIDENTIAL


                                                                                  Page 52
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                                       - - - - -
 3       Q.               Congressman, do you recognize this
 4       document?        It begins on the reverse side of the
 5       page in terms of chronological order.
 6       A.               Okay.
 7       Q.               Do you recognize this document?
 8       A.               Well, it's an e-mail.                        It's been a long
 9       time since I've seen it, but --
10       Q.               Okay.        I'd just like to discuss a
11       couple of things in this e-mail.
12       A.               Okay.
13       Q.               If you flip to the reverse side, which
14       is the first e-mail chronologically in the chain,
15       this appears to be an e-mail from you to Mark
16       Weaver; is that correct?
17       A.               Right.
18       Q.               Okay.        And in the third paragraph,
19       you're referring to a meeting you had with Dave
20       Hobson throughout this e-mail.                           Who's Dave Hobson?
21       A.               Dave Hobson is a former member of
22       Congress from down around the Dayton area.
23       Q.               Okay.        And in the third paragraph it
24       states, "he asked me a question that I did not
25       know the answer to...i.e., what am I doing to

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 53 of 133 PAGEID #:
                                      15093
                                        CONFIDENTIAL


                                                                                Page 53
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       prepare to defend against getting redistricted
 3       out?"
 4                        Do you see that?
 5       A.               I do.
 6       Q.               And do you recall that being a concern
 7       in 2010?
 8       A.               You mean being redistricted out?
 9       Q.               Yes.
10       A.               I became aware after I learned there
11       were going to be two seats eliminated that I could
12       be paired with someone, yes.                         I knew it was a
13       possibility.
14       Q.               Okay.        And then if you flip to the
15       first side of the page, Mark Weaver's response to
16       you in the e-mail at the bottom of this page, in
17       the second paragraph it states, "Remember, the
18       decision is ultimately up to the General Assembly
19       and that depends a lot on the relationship with
20       those leaders."
21                        Was that your understanding of what was
22       important in order to ensure against getting
23       redistricted out?
24       A.               Is what my understanding?
25       Q.               A relationship with the General

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 54 of 133 PAGEID #:
                                      15094
                                        CONFIDENTIAL


                                                                                  Page 54
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Assembly's leaders.
 3       A.               I don't know what Mark Weaver meant by
 4       his comment there.
 5       Q.               Okay.        And then in your response
 6       e-mail, the one immediately above that one,
 7       your -- the first paragraph begins, "Agree,
 8       totally.       That's really the specific question I
 9       have.      How do I begin now to establish a
10       relationship with those state legislature
11       leaders...before they form their opinions on who
12       should stay or go?"
13                        Do you see that?
14       A.               I do.
15       Q.               And do you --
16       A.               I do.
17       Q.               Do you recall seeking to establish a
18       relationship with State legislature leaders in
19       2010 and 2011?
20       A.               Yes, for many different reasons, not
21       solely because of redistricting.                              My constituents
22       have issues and concerns that are not federal
23       issues, and so knowing who to contact within the
24       State legislature and the State agencies to refer
25       them to is important.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 55 of 133 PAGEID #:
                                      15095
                                        CONFIDENTIAL


                                                                                  Page 55
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                        So the general answer to your question
 3       is yes, I did go about building relationships with
 4       State officeholders so I could better represent
 5       the people that elected me.
 6       Q.               And was part of the reason in
 7       establishing a relationship with those State
 8       legislature leaders around their opinions on
 9       redistricting?
10       A.               Well, keep in -- yes.                        However, keep in
11       mind what I said down below in the first
12       paragraph.        I didn't -- or at the beginning of
13       this e-mail thread.                He asked me a question that I
14       did not know the answer to, what am I doing to
15       defend against getting redistricted out.                              I didn't
16       know that I needed a defense plan to keep from
17       getting redistricted out.                      And so I thought I
18       needed to let somebody know who I was and that
19       hey, I'm living over here in eastern and
20       southeastern Ohio.                This is what I bring to the
21       table.
22                        Keep in mind, if you draw Ohio in a
23       quadrant, I am the only federal elected
24       representative of any -- at any level in the
25       southeastern quadrant of the State.                              Everyone else

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 56 of 133 PAGEID #:
                                      15096
                                        CONFIDENTIAL


                                                                             Page 56
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       is up there.          So Appalachia is oftentimes at the
 3       back of everybody's mind in Columbus and even
 4       further at the back of everybody's mind in
 5       Washington, D C.              And so I knew that going in.              So
 6       that's what that answer was referring to, how do I
 7       let those folks know, that I'm going to have to
 8       work with, who I am and what I am.
 9       Q.               Understood.
10                        MS. LEE:          I'm going to ask the court
11       reporter to mark as Exhibit 6 and then hand to the
12       witness.
13                                         - - - - -
14                        Thereupon, Plaintiff's Exhibit 6 is
15       marked for purposes of identification.
16                                       - - - - -
17                        THE WITNESS:              Before we ask another
18       question, can we take a quick break?
19                        MS. LEE:          Absolutely.
20                        (A recess was taken.)
21                        MS. LEE:          Back on.
22       Q.               Okay.        Congressman, you've just been
23       handed Exhibit 6, which is a document that we
24       received from Communications Counsel.
25                        Do you recognize this document?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 57 of 133 PAGEID #:
                                      15097
                                        CONFIDENTIAL


                                                                                 Page 57
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               Yes.
 3       Q.               And do you recall the purpose of this
 4       document?
 5       A.               As I recall, these are -- these are
 6       some of the folks that I was mentioning earlier.
 7       These are recommendations of people that I should
 8       try and get to meet to better represent my
 9       constituents when I needed to refer them to State
10       officeholders.
11       Q.               Okay.        Great.           I'd like to -- in the
12       first section, "Party Insiders," do you see the
13       fourth item down, "Jim Tilling, former staff
14       member of re-apportionment board.                             Helped draw the
15       maps previously."
16       A.               Uh-huh.
17       Q.               Do you recall the purpose of meeting
18       with Jim Tilling?
19       A.               I do not know.                 And I didn't prepare
20       this document, so I don't know what -- I don't
21       know what the purpose of meeting with Jim Tilling
22       is and I don't ever recall meeting with Jim
23       Tilling.
24       Q.               Okay.        Do you recall meeting with any
25       individuals in Ohio who previously drew

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 58 of 133 PAGEID #:
                                      15098
                                        CONFIDENTIAL


                                                                             Page 58
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Congressional maps?
 3       A.               No.
 4       Q.               And if you would please turn to the
 5       last page --
 6       A.               Yes.
 7       Q.               -- of the document, "DC Political
 8       Meetings."        Do you see that section?
 9       A.               Yes.
10       Q.               The first individual listed here is
11       "Tom Whatman.           Arrange through NRCC."
12       A.               Yes.
13       Q.               Do you know Mr. Whatman?
14       A.               Yes.
15       Q.               And do you recall what his role was in
16       2011?
17       A.               I do not know.                I know that -- I know
18       that Tom was on John Boehner's team, John being
19       the Speaker of the House.                      And so I knew Tom.      I
20       saw him when we would have delegation meetings or
21       meetings over at the NRCC, yes.
22       Q.               Okay.        And so your answer sort of
23       presaged my next question.                       In general, are there
24       meetings of the Ohio Congressional delegation
25       held?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 59 of 133 PAGEID #:
                                      15099
                                        CONFIDENTIAL


                                                                                 Page 59
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               Yes.
 3       Q.               And do the meetings include both the
 4       Democratic and the Republican members of the
 5       delegation?
 6       A.               Yes.
 7       Q.               Are there ever meetings held just of
 8       the Republican members of the delegation?
 9       A.               Yes.
10       Q.               What is the purpose of these meetings?
11       A.               To talk about legislative priorities.
12       Obviously John Boehner, being the Speaker of the
13       House, from Ohio, believes strongly that Ohio
14       played a critical role in advancing the priorities
15       of the House, and so making sure that we were all
16       informed so that we could make informed decisions
17       about our votes on policy issues and such.
18       Q.               In general, how would meetings of the
19       Republican members of the delegation be called?
20       A.               How would they be called?                    At what
21       time, today, then, now?
22       Q.               Sure; excellent clarification.                    How
23       would they be called in 2010 and 2011?
24       A.               As I recall, a notice would go out from
25       the dean of the delegation to -- through their

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 60 of 133 PAGEID #:
                                      15100
                                        CONFIDENTIAL


                                                                             Page 60
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       chief of staff to all of the members' chiefs of
 3       staffs and/or schedulers and we'd be notified that
 4       there'd be a delegation meeting.
 5       Q.               And at the time of the redistricting,
 6       who was the dean of the delegation?
 7       A.               Steve LaTourette.
 8       Q.               Prior to the 2011 redistricting being
 9       passed, was there ever a meeting of the Republican
10       members of the delegation held to discuss
11       redistricting?
12       A.               Redistricting was a topic of discussion
13       at delegation meetings.                    I don't recall a specific
14       redistricting meeting that was focused totally on
15       that.
16       Q.               Okay.        Was there ever a meeting in
17       which redistricting was one of the topics that
18       included both the Republican and the Democratic
19       members of the delegation?
20       A.               I don't recall a meeting like that.
21       Q.               Okay.        Do you recall the nature of the
22       conversation surrounding redistricting by the
23       Republican members of the delegation?
24       A.               They were very general, speculative.
25       Everybody knew that we were going to lose two

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 61 of 133 PAGEID #:
                                      15101
                                        CONFIDENTIAL


                                                                             Page 61
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       congressional seats so, as you might imagine,
 3       everybody was speculating about how that was going
 4       to happen and how it might involve them.
 5       Q.               Understood.
 6                        MS. LEE:          Okay.         I'm going to ask the
 7       court reporter to mark as Exhibit 7 and please
 8       hand to the witness.
 9                                         - - - - -
10                        Thereupon, Plaintiff's Exhibit 7 is
11       marked for purposes of identification.
12                                       - - - - -
13       Q.               Do you recognize this document?
14       A.               I do.
15       Q.               And what was the purpose of this
16       document?
17       A.               It was to notify us of a delegation
18       meeting.
19       Q.               And is it correct that the meeting is
20       listed as with Congressman LaTourette because, as
21       dean, he was calling the meeting?
22       A.               That's correct.
23       Q.               And so in mid November 2010, is it
24       correct you'd been elected to office, but you were
25       not yet sworn in as a Congressman?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 62 of 133 PAGEID #:
                                      15102
                                        CONFIDENTIAL


                                                                               Page 62
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               That is correct.
 3       Q.               And did you attend this meeting?
 4       A.               I don't recall.
 5       Q.               Does this appear to be a meeting that
 6       you likely would have attended?
 7       A.               Can I confer with counsel?
 8       Q.               Is it regarding privilege?
 9       A.               Well, I don't know.                     I don't know what
10       privilege is.
11       Q.               Is it regarding attorney-client
12       privilege?
13                        MS. McKNIGHT:                 Why don't we take a
14       moment?       Please answer that question.                      Pardon me.
15       A.               I didn't miss any of the activities
16       around orientation.                Looking at the date of
17       the -- when the meeting was going to be, I believe
18       that it was during orientation, so I would have
19       been in D.C.           So even though I don't remember the
20       meeting specifically, I'm fairly confident that I
21       would have been at the meeting.
22       Q.               Understood.             Do you want to take a
23       break?
24       A.               No.
25       Q.               No?      You're okay?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 63 of 133 PAGEID #:
                                      15103
                                        CONFIDENTIAL


                                                                             Page 63
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               I'm good.
 3       Q.               Perfect.          And the meeting agenda here
 4       is just sort of the mid to bottom of the page
 5       including four items.
 6                        Do you see that?
 7       A.               Yes.
 8       Q.               And one of the items is "committee
 9       assignments."
10       A.               Right.
11       Q.               Would Representative LaTourette as dean
12       or would Speaker Boehner be the one in charge of
13       committee assignments?
14       A.               The committee assignment process was
15       actually a steering committee, a Republican
16       conference steering committee process.
17       Q.               Okay.
18       A.               Now, I didn't understand that then.                    We
19       were asked as new members -- there were five new
20       members that year, Chabot, Renacci, Stivers,
21       Gibbs, and me.            And we were asked what committees
22       we wanted to be on.                I wouldn't know I didn't get
23       the committees I asked for.                        So it was a steering
24       committee decision, the Speaker having some number
25       of votes as the Speaker in that steering committee

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 64 of 133 PAGEID #:
                                      15104
                                        CONFIDENTIAL


                                                                             Page 64
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       process.       And that still exists that way today.
 3       Q.               Okay.        And another agenda item here is
 4       "redistricting."
 5       A.               Yes.
 6       Q.               Would this be the sort of meeting you
 7       referred to earlier where redistricting was one of
 8       the topics --
 9       A.               Yes.
10       Q.               -- but not the only topic discussed?
11       A.               Yes.
12       Q.               And do you have any recollection of
13       discussions surrounding redistricting during the
14       orientation period?
15       A.               Other than it was going to happen, no.
16       Q.               Okay.        Putting aside the document we
17       just reviewed, did you ever talk about
18       redistricting with then Speaker Boehner?
19       A.               In a one-on-one conversation?
20       Q.               Let's start there.
21       A.               No.
22       Q.               Okay.        And did you ever talk about
23       redistricting with Speaker Boehner in a larger
24       conversation than one on one?
25       A.               Only in the context of a meeting like

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 65 of 133 PAGEID #:
                                      15105
                                        CONFIDENTIAL


                                                                              Page 65
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       this where we were talking in general about
 3       redistricting is going to occur.
 4       Q.               Okay.        Did you understand
 5       Speaker Boehner to have some control in the area
 6       of redistricting in Ohio?
 7       A.               I didn't assume that Speaker Boehner
 8       would have any control because he's not part of
 9       the process.          District lines are drawn by State
10       officials.        He was a federal official.                  So I
11       didn't assume anything.
12       Q.               Did you ever come to understand that
13       Speaker Boehner had some control in the area of
14       redistricting?
15       A.               Again, I did not know what
16       Speaker Boehner's control would have been, role
17       would have been, because he's not a -- he's not a
18       State official.
19       Q.               Okay.        Is it your understanding that
20       Speaker Boehner played no role in Ohio's
21       redistricting?
22       A.               Redistricting is handled by the laws of
23       the State and, as such, Speaker Boehner had no
24       formal role in redistricting in 2011.
25       Q.               Did he have any informal role?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 66 of 133 PAGEID #:
                                      15106
                                        CONFIDENTIAL


                                                                             Page 66
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               We talked about it in general and
 3       he -- being the senior member of our delegation,
 4       he was not the dean.                 That was Steve LaTourette.
 5       He couldn't be both dean and Speaker of the House.
 6       So in the context of being the senior member of
 7       the State of Ohio, he was the most knowledgeable
 8       about redistricting because he had been through it
 9       several times before.
10       Q.               And did you ever understand that
11       Speaker Boehner or members of his staff had
12       decision-making authority in the drawing of the
13       maps?
14       A.               I did not assume that they had
15       decision-making authority because they weren't
16       State officials.
17       Q.               Did you ever come to learn that they
18       had decision-making authority?
19       A.               No, because I didn't think that they
20       had decision-making authority.
21       Q.               And it is -- is it still your
22       understanding today that they did not have
23       decision-making authority in the --
24       A.               That is correct.
25       Q.               Other than Speaker Boehner, did you

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 67 of 133 PAGEID #:
                                      15107
                                        CONFIDENTIAL


                                                                                  Page 67
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       have -- and the general meetings like the one
 3       we've just discussed, did you ever have
 4       conversations about redistricting with any other
 5       Republican members of the Ohio Congressional
 6       delegation?
 7       A.               Everybody was talking about the what
 8       ifs, you know, is it going to be me and you, is it
 9       going to be you and them, is it -- you know, how
10       is this all going to work out.                           I mean, there
11       was -- there was a lot of uncertainty and cloud
12       hanging over the redistricting process.
13                        Most of us, even the new members, even
14       the returning members, because they hadn't been
15       there long enough except for maybe LaTourette,
16       maybe Tiberi at the time, had ever been through a
17       redistricting process.                   So we were all very, very
18       naive as to the process and how it worked.                           So
19       there was a lot of discussion about what ifs.
20       What if it's you?               What if it's me?              What do we
21       do?
22       Q.               Do you recall any particular
23       discussions?
24       A.               No.
25       Q.               Okay.        Did you ever have conversations

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 68 of 133 PAGEID #:
                                      15108
                                        CONFIDENTIAL


                                                                                Page 68
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       about redistricting with any of the Democratic
 3       members of the Ohio Congressional delegation?
 4       A.               Yes.
 5       Q.               And what do you recall of those?
 6       A.               Same kind of discussions.                     Tim Ryan and
 7       I are close friends.                 Well, I'm actually friends
 8       with all of the Democratic members.                           I was friends
 9       with Dennis Kucinich, as well.                           So we would
10       have -- on the floor it would be more humor and
11       laughing, you know, what if it's the two of us?
12       What if it's the two of them?                          How is this all
13       going to work?            It was those kind of discussions.
14       Q.               Do you recall any discussions with
15       Democratic members that were not of the humorous
16       variety you've just described, but that were
17       regarding the substance of what the redistricting
18       would look like?
19       A.               No.
20       Q.               Did you ever talk about redistricting
21       with other members of Congress, meaning those who
22       are not from Ohio?
23       A.               Not that I recall.
24       Q.               Okay.        Did you ever e-mail with any
25       Congresspeople about redistricting?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 69 of 133 PAGEID #:
                                      15109
                                        CONFIDENTIAL


                                                                             Page 69
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               I don't recall.
 3       Q.               Okay.        Do you use text messaging or SMS
 4       messaging?
 5       A.               Yes.
 6       Q.               And did you at the time in 2011?
 7       A.               I don't recall.
 8       Q.               Do you recall ever texting with any of
 9       your staff members about redistricting?
10       A.               I don't recall.
11       Q.               Do you recall ever texting with any
12       other members of Congress about redistricting?
13       A.               I do not recall.
14       Q.               Okay.        Do your staff people communicate
15       on your behalf?
16       A.               Yes.
17       Q.               Okay.        Do you know if any members of
18       your staff communicated with other congressional
19       staffers about Ohio's redistricting?
20       A.               I don't know.
21       Q.               Do you know if any members of your
22       staff communicated with any other elected
23       officials in Ohio about redistricting?
24       A.               I don't know.
25       Q.               Okay.        Did you ever have any member of

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 70 of 133 PAGEID #:
                                      15110
                                        CONFIDENTIAL


                                                                             Page 70
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       your staff reach out to any members of
 3       Speaker Boehner's staff about redistricting?
 4       A.               I don't recall.
 5       Q.               Do you recall ever having any
 6       discussions with any other Congresspeople at the
 7       time about where the lines for your district were
 8       going to be drawn?
 9       A.               I had no idea what the lines were going
10       to be, so no.
11       Q.               Okay.        And as we discussed earlier,
12       you've communicated with other elected officials
13       in Ohio, correct?
14       A.               About a specific topic?
15       Q.               Just in general.
16       A.               Just in general?                  Yes.
17       Q.               Okay.        Do you know Tom Niehaus?
18       A.               Yes.
19       Q.               And who is he?
20       A.               At the time he was the president of the
21       Senate.
22       Q.               And do you know what Tom Niehaus's
23       involvement in Ohio's Congressional redistricting
24       was?
25       A.               No.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 71 of 133 PAGEID #:
                                      15111
                                        CONFIDENTIAL


                                                                             Page 71
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               Did you have any conversations with
 3       Mr. Niehaus in 2011 regarding Ohio's
 4       redistricting?
 5       A.               Only to the extent that it was going to
 6       happen.
 7       Q.               And do you know if any of your staff
 8       members had any conversations with Senate
 9       President Niehaus or his staff regarding Ohio's
10       redistricting?
11       A.               I don't recall.
12       Q.               Do you know Bill Batchelder?
13       A.               Yes.
14       Q.               And who is he?
15       A.               He was the Speaker of the Statehouse.
16       Q.               And what was Bill Batchelder's
17       involvement in Ohio's Congressional redistricting?
18       A.               I do not know.
19       Q.               Okay.        Did you have any conversations
20       with Bill Batchelder in 2011 regarding Ohio's
21       redistricting?
22       A.               Only in the context that it was going
23       to happen.
24       Q.               And do you know if any of your staff
25       members had any conversations with

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 72 of 133 PAGEID #:
                                      15112
                                        CONFIDENTIAL


                                                                                Page 72
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Speaker Batchelder or his staff regarding Ohio's
 3       redistricting?
 4       A.               I do not know.
 5       Q.               Did you know Bob Bennett?
 6       A.               I did.
 7       Q.               And who is Bob Bennett?
 8       A.               Bob Bennett at the time that I was
 9       elected was -- well, no.                       I can't -- he was the
10       chairman of the Ohio Republican Party, but I'm not
11       sure he was when I was elected or if he had
12       already left the post.                   He was there for a while,
13       then he left, and then he came back for an interim
14       period under Governor Kasich.                          So he had two
15       different tenures, so I'm not sure what his dates
16       were.
17       Q.               Okay.        And what was Bob Bennett's
18       involvement in Ohio's Congressional redistricting?
19       A.               As the Ohio Republican Party chairman,
20       he didn't have a role.                   I don't know who in the
21       State, what their roles were, but I know as a
22       State official issue, he's not a State official.
23       So I knew that he had no formal role in
24       redistricting.
25       Q.               Did you know if he had any informal

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 73 of 133 PAGEID #:
                                      15113
                                        CONFIDENTIAL


                                                                             Page 73
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       role in redistricting?
 3       A.               I do not know.
 4       Q.               Did you have any conversations with Bob
 5       Bennett in 2011 regarding Ohio's redistricting?
 6       A.               Not that I recall.
 7       Q.               And do you know if any of your staff
 8       members had any conversations with Bob Bennett or
 9       members of his staff in 2011 regarding Ohio's
10       redistricting?
11       A.               I do not know.
12       Q.               Do you know Kevin DeWine?
13       A.               I do.
14       Q.               And who is Kevin DeWine?
15       A.               Kevin DeWine became the Ohio Republican
16       Party chairman after Bob Bennett.
17       Q.               And what was Kevin DeWine's involvement
18       in Ohio's Congressional redistricting?
19       A.               He had no formal role, same reason Bob
20       Bennett did not.
21       Q.               And do you know if he had any informal
22       role in Ohio's Congressional redistricting?
23       A.               I do not.
24       Q.               Did you have any conversations with
25       Kevin DeWine regarding Ohio's redistricting?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 74 of 133 PAGEID #:
                                      15114
                                        CONFIDENTIAL


                                                                             Page 74
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               Only in a general context that it was
 3       going to happen, much like Niehaus and Batchelder.
 4       Q.               And do you know Heather Mann Blessing?
 5       A.               No.
 6       Q.               Do you have any knowledge of her
 7       involvement in Ohio's Congressional redistricting?
 8       A.               No.
 9       Q.               Do you know Ray Dirossi?
10       A.               No.
11       Q.               Do you have any knowledge of his
12       involvement in Ohio's redistricting?
13       A.               No.
14       Q.               Did you know Tom Hofeller?
15       A.               Who?
16       Q.               Dr. Thomas Hofeller?
17       A.               No.
18       Q.               Do you know if he had any role in
19       Ohio's redistricting?
20       A.               No.
21       Q.               Do you know Mark Braden?
22       A.               No.
23       Q.               Do you know if Mark Braden had any role
24       in Ohio's redistricting?
25       A.               No.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 75 of 133 PAGEID #:
                                      15115
                                        CONFIDENTIAL


                                                                             Page 75
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               Do you know John Morgan?
 3       A.               No.
 4       Q.               Do you know if John Morgan had any role
 5       in Ohio's Congressional redistricting?
 6       A.               No.
 7       Q.               Do you know Adam Kincaid?
 8       A.               No.
 9       Q.               Do you know if Adam Kincaid had any
10       role in Ohio's Congressional redistricting?
11       A.               No.
12       Q.               And we earlier discussed that you know
13       Tom Whatman; is that correct?
14       A.               I do.
15       Q.               Do you know what Tom Whatman's role was
16       at the time of the redistricting?
17       A.               He was a member of John Boehner's
18       political team in Washington, D.C.
19       Q.               Okay.        And do you know if Mr. Whatman
20       had involvement in Ohio's Congressional
21       redistricting?
22       A.               I do not know.
23       Q.               Did you ever have any conversations
24       with Mr. Whatman regarding redistricting?
25       A.               Only in a very general context.                  He

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 76 of 133 PAGEID #:
                                      15116
                                        CONFIDENTIAL


                                                                                 Page 76
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       would be present at some of those delegation
 3       meetings, and to the extent that redistricting was
 4       happening, that was the extent of it.
 5       Q.               Did you ever have any conversations
 6       with Mr. Whatman about what your redrawn district
 7       might look like?
 8       A.               No.      And I might point out, John
 9       Boehner was very tight lipped.                           He didn't tell
10       stuff like that.              He did not talk.                 If there was
11       anything to tell, he didn't tell.                             He didn't -- I
12       mean, if you were to go to John and say John, I
13       want to be on this committee, his response to you
14       would be I think you'd make an excellent member of
15       that committee, but he wouldn't commit.                             Whatman
16       did not talk about specifics.
17                        So in both Boehner's instance and Tom
18       Whatman's interest, any conversations that were
19       about redistricting were at a very general level,
20       the fact that it was happening, that we were going
21       to lose two congressional seats, and that was
22       pretty much the extent of what I knew.
23       Q.               Okay.        And do you know if any of your
24       staff members or advisors had conversations with
25       Mr. Whatman regarding Ohio's Congressional

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 77 of 133 PAGEID #:
                                      15117
                                        CONFIDENTIAL


                                                                             Page 77
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       redistricting?
 3       A.               I do not recall.
 4       Q.               Do you know if Speaker Boehner
 5       communicated with the members of the Ohio General
 6       Assembly about the congressional map?
 7       A.               I do not know.
 8       Q.               Did you ever discuss with
 9       Speaker Boehner what you wanted your district to
10       look like?
11       A.               No.
12       Q.               And at the time --
13       A.               I just told him I wanted one.
14       Q.               And at the time of the redistricting,
15       did you have particular thoughts about what you
16       wanted your district to look like?
17       A.               No.
18       Q.               In his role of Speaker at the time, was
19       Mr. Boehner the head of the NRCC?
20       A.               No.
21       Q.               Okay.        And what was Speaker Boehner's
22       relationship to the NRCC?
23       A.               He was the Speaker of the House.                   We
24       had an NRCC chairman.                  That was Representative
25       Pete Sessions from Texas.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 78 of 133 PAGEID #:
                                      15118
                                        CONFIDENTIAL


                                                                             Page 78
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               And what is your understanding of the
 3       role of the NRCC with respect to Republican
 4       members of Congress?
 5       A.               They are the political arm of the
 6       Republican conference.                   So they advise on
 7       elections, provide resources, like campaign
 8       strategy, polling information, those kinds of
 9       things.       So they're sort of the political -- or
10       much like the ORP is the Ohio Republican Party,
11       the NRCC serves the same type of function, only
12       for the Republican conference, much like the DCC,
13       the Democrat Congressional campaign committee,
14       does for the Democrat party.
15       Q.               And have you ever attended any
16       presentations by the NRCC related to
17       redistricting?
18       A.               Yes.
19       Q.               And do you recall when those
20       presentations were?
21       A.               No.
22       Q.               Do you recall how many presentations
23       you attended?
24       A.               No.
25       Q.               Do you recall the content of any of

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 79 of 133 PAGEID #:
                                      15119
                                        CONFIDENTIAL


                                                                             Page 79
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       those presentation?
 3       A.               They were very, very general.                 These
 4       are the states that are going to be going through
 5       redistricting.            There were occasions when we would
 6       be informed that -- that a redistricting challenge
 7       had been levelled in the courts and that it might
 8       be a while before we know what the district lines
 9       are going to look like for the next election;
10       very, very general.
11       Q.               Have you ever reviewed any materials
12       put together by the NRCC related to redistricting?
13       A.               Not that I recall.
14       Q.               Okay.        Has anyone on your staff
15       attended any presentations by the NRCC related to
16       redistricting?
17       A.               I do not know.
18       Q.               Has anyone on your staff ever reviewed
19       materials by the NRCC related to redistricting?
20       A.               I do not know.
21                        MS. LEE:          I'd like to mark as Exhibit 8
22       and then please hand to the witness.
23                                         - - - - -
24                        Thereupon, Plaintiff's Exhibit 8 is
25       marked for purposes of identification.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 80 of 133 PAGEID #:
                                      15120
                                        CONFIDENTIAL


                                                                                    Page 80
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                                       - - - - -
 3       Q.               Congressman, do you recognize this
 4       document?
 5       A.               Let's see.            Yes.
 6       Q.               And what is this document?
 7       A.               It's a string of e-mails from Matt Dole
 8       starting out and then responses by members on the
 9       address list.
10       Q.               And is it correct that you are added to
11       this e-mail chain in the last --
12       A.               The very top one.
13       Q.               The very top e-mail?
14       A.               Yes.
15       Q.               And is Angela Weaver a member of your
16       staff?
17       A.               She was at that time.                        She was my
18       scheduler.
19       Q.               Okay.        Understood.              And in this office
20       e-mail at the top, it's from Pamela Hashem.
21       A.               Right.
22       Q.               And who is Ms. Hashem?
23       A.               She was my fundraiser at the time.
24       Q.               And the e-mail states, "All, I have
25       just met with Chairman DeWine and he would like to

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 81 of 133 PAGEID #:
                                      15121
                                        CONFIDENTIAL


                                                                               Page 81
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       see Bill tomorrow as well.                       He asked that we have
 3       our Clegg meeting at the ORP and he can join us?"
 4                        And is Chairman DeWine referenced here
 5       in this sentence, Kevin DeWine; is that correct?
 6       A.               Yes.
 7       Q.               Okay.        And what is your "CLEGG
 8       meeting"?
 9       A.               I have no clue.
10       Q.               Okay.
11       A.               I don't ever recall -- I don't even
12       know who Clegg is.
13       Q.               Okay.        And if we just look a little bit
14       down --
15       A.               Sure.
16       Q.               -- to the full schedule update, it says
17       1:00 p.m., it's the fifth item down, "1:00 p.m.,
18       also at the Hyatt:                Bob Clegg.             Bob is the ORP's
19       liaison to the redistricting process."
20                        Do you see that?
21       A.               I do see that.
22       Q.               And so do you understand that the
23       sentence to be that Bob Clegg, the meeting would
24       not occur at the Hyatt, but would instead occur at
25       the ORP in the top e-mail?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 82 of 133 PAGEID #:
                                      15122
                                        CONFIDENTIAL


                                                                             Page 82
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               Yes.
 3       Q.               Okay.        It states, "He would also like
 4       to" underlined, "show us maps they've drawn and
 5       talk to Bill about his ideas."
 6       A.               I see that.
 7       Q.               Okay.        Did you go to such a meeting at
 8       the ORP?
 9       A.               I do not recall such a meeting.
10       Q.               And do you recall Chairman DeWine or
11       any other members of the ORP showing you potential
12       maps that they've drawn?
13       A.               No.
14                        MS. LEE:          I'd like to ask the court
15       reporter to mark as Exhibit 9 and please hand to
16       the witness.
17                                         - - - - -
18                        Thereupon, Plaintiff's Exhibit 9 is
19       marked for purposes of identification.
20                                       - - - - -
21       A.               Keep in mind, if I might expand, this
22       was a recommendation from Matt Dole, and by the
23       time I was copied on it by Pamela Hashem at the
24       top, she says is this possible or is the possible.
25       I don't -- I don't ever recall that series of

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 83 of 133 PAGEID #:
                                      15123
                                        CONFIDENTIAL


                                                                             Page 83
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       meetings.
 3       Q.               Okay.        And if you'll take Exhibit 9.
 4       A.               Sure.
 5       Q.               Do you recognize this document?
 6       A.               Let's see.            This is from Matt Dole to
 7       Mark Weaver.
 8       Q.               Okay.        Do you have any understanding as
 9       to why Mr. Dole and Mr. Weaver were running
10       scenarios for redistricting?
11                        MS. McKNIGHT:                 Objection.
12       A.               I have no idea what Matt Dole and Mark
13       Weaver were doing.                I don't know.
14       Q.               Okay.        Do you know who "bir" would be
15       in reference to?
16       A.               No.
17       Q.               Okay.        You can put that exhibit to the
18       side.
19                        MS. LEE:          I'd like to ask the court
20       reporter to mark as Exhibit 10 and please hand to
21       the witness.
22                                          - - - - -
23                        (Plaintiff's Exhibit 10 marked for
24       purposes of identification.)
25                                          - - - - -

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 84 of 133 PAGEID #:
                                      15124
                                        CONFIDENTIAL


                                                                                     Page 84
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               Okay.        And, Congressman, do you
 3       recognize this document?
 4       A.               It's a document from my chief of
 5       staff --
 6       Q.               And --
 7       A.               -- to our political team.                     Yeah.
 8                        MS. PROUTY:             Can I get a copy?             Is
 9       there not a copy?               I may not have made it.                 The
10       water interrupted us.                  Apologies.
11       Q.               And you were a recipient of this e-mail
12       as well, correct?
13       A.               Yes.
14       Q.               Okay.        Do you have an understanding
15       of -- so the subject line listed here is
16       "redistricting/fundraising talking point."
17                        Do you see that?
18       A.               Yes.
19       Q.               How was the fundraising related to
20       redistricting?
21       A.               I have no clue.                 It is not unusual at
22       all after an FEC filing to compare our results
23       with other members to learn lessons learned, are
24       they doing better, are they doing worse, how can
25       we help, how can they help us.                           So that's -- I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 85 of 133 PAGEID #:
                                      15125
                                        CONFIDENTIAL


                                                                             Page 85
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       didn't even look at the subject line initially.
 3       That's what this appeared to be to me.
 4       Q.               Okay.        Did you ever have an
 5       understanding that if a member of Congress was
 6       good at fundraising, the delegation would prefer
 7       that he stayed a member of Congress?
 8                        MS. McKNIGHT:                 Objection; form.
 9       A.               No.      And it's a dad burn good thing,
10       because if that were the case, I would have been
11       gone a long time ago.
12       Q.               Okay.        But in this e-mail, based on the
13       content, it appears that your filing was better
14       comparatively than these members.
15       A.               That particular quarter.
16                        MS. LEE:          Okay.         I'd like to ask the
17       court reporter to mark as Exhibit 11 and please
18       hand to the witness.
19                                         - - - - -
20                        Thereupon, Plaintiff's Exhibit 11 is
21       marked for purposes of identification.
22                                       - - - - -
23       A.               Okay.
24       Q.               Do you recognize this document?
25       A.               I do.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 86 of 133 PAGEID #:
                                      15126
                                        CONFIDENTIAL


                                                                             Page 86
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Q.               And what is it?
 3       A.               It's a -- it is an e-mail from Andrew
 4       Anderson, who was a staff member for Pamela Hashem
 5       and her consulting group - remember, Pamela was my
 6       fundraiser - to our -- Gary Crandall is the
 7       chairman of my finance committee, and Mike Smullen
 8       and me.
 9       Q.               Okay.        And if you see in the first
10       paragraph, it's second sentence, it says, "As of
11       now Bob Murray has agreed to call Kasich, Boehner,
12       Niehaus and Batchelder on Bill's behalf to discuss
13       redistricting according to Congressman Johnson's
14       e-mail on 4-28-11," and it proceeds to quote an
15       e-mail from you, at least from the face of this
16       document.
17                        Do you see that?
18       A.               I see.         Yes.
19       Q.               Okay.        Who is Bob Murray?
20       A.               Bob Murray is a constituent of mine.
21       He runs a coal company.
22       Q.               Okay.        And do you recall having him
23       reach out to these Ohio Republicans about
24       redistricting?
25       A.               I was having him reach out to lots of

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 87 of 133 PAGEID #:
                                      15127
                                        CONFIDENTIAL


                                                                             Page 87
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       people to demonstrate to them, to tell them that I
 3       was the kind of representative that he wanted
 4       representing him.               But certainly some of those key
 5       State officeholders that I, too, had to deal with
 6       on behalf of him and my other constituents, yes.
 7       Q.               And part of the purpose of that
 8       outreach was to discuss the upcoming
 9       redistricting?
10       A.               Again, yes.             Again, to demonstrate the
11       kind of representative that I was going to be.
12                        MS. LEE:          Okay.         I'd like to ask the
13       court reporter to mark as Exhibit 12 and hand to
14       the witness.
15                                         - - - - -
16                        Thereupon, Plaintiff's Exhibit 12 is
17       marked for purposes of identification.
18                                       - - - - -
19       Q.               So this document is three pages long,
20       if you'd --
21       A.               Okay.
22       Q.               -- like to familiarize yourself with
23       it.
24                        Do you recognize this document?
25       A.               It appears to be a memorandum from

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 88 of 133 PAGEID #:
                                      15128
                                        CONFIDENTIAL


                                                                             Page 88
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       Communications Counsel regarding redistricting
 3       hearings around the state.
 4       Q.               Okay.        And do you recall what the
 5       purpose of this memorandum was?
 6       A.               No.      I mean, I can read through it and
 7       do all kinds of guessing, but --
 8       Q.               Sure.        So based on the face of the
 9       document, on the sort of bottom of the first page,
10       after indicating the planned hearings across the
11       state, Communications Counsel recommends, or
12       "suggestion is to identify a few different
13       citizens to attend."
14       A.               Right.
15       Q.               "They will share their thoughts about
16       how important it is to keep southeast Ohio intact
17       as a legislative district, as well as to reinforce
18       the value of the outreach efforts Bill's put
19       forth."
20                        Do you see that?
21       A.               I do.
22       Q.               And then if you turn to the next page,
23       it appears that there are offered redistricting
24       talking points.             Would you agree to that?
25       A.               I'd agree that this document offers

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 89 of 133 PAGEID #:
                                      15129
                                        CONFIDENTIAL


                                                                             Page 89
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       some talking points, yes.
 3       Q.               And it appears to -- scratch that.
 4                        And so in the second subheading,
 5       "Importance of Voice for all of Southeast Ohio,"
 6       do you see that?
 7       A.               I see, yes.
 8       Q.               And does this section offer reasons why
 9       southeast Ohio should be kept together in a
10       Congressional district?
11       A.               I don't know what Mark Weaver's
12       intention was when he put these talking points
13       together.
14       Q.               Do you see the bullet, "Southeast Ohio
15       citizens have repeatedly been pawns to
16       gerrymandering and political games."
17       A.               Yes.
18       Q.               Do you have any understanding of what
19       was meant by that?
20       A.               No.
21       Q.               Sitting here today, do you have any
22       understanding of what was meant by that?
23       A.               No.
24       Q.               Do you see the sub bullet, "Crazy river
25       district build for Ted Strickland"?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 90 of 133 PAGEID #:
                                      15130
                                        CONFIDENTIAL


                                                                             Page 90
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               I do see that.
 3       Q.               Who is Ted Strickland?
 4       A.               Former Governor and former member of
 5       Congress from the 6th district.
 6       Q.               Do you have any understanding of what
 7       "crazy river district" means in this bullet point?
 8       A.               We talk about the Appalachian district
 9       along the Ohio River as being crazy because of its
10       geography.        It takes six and a half hours to drive
11       from one end of the district to the other.                         I can
12       get from my house to Washington, D.C. quicker than
13       I can drive from one end of my district to the
14       other.      It's one of the larger districts east of
15       the Mississippi.              And the way it meanders along
16       the Ohio River, there's no easy way to get
17       anywhere.        It's time consuming, a lot of
18       windshield time sitting in the car.                           So
19       that's -- when we talk internally about us having
20       a "crazy river district," that's what we're
21       referring to.
22       Q.               And do you understand this talking
23       point to be critical of the 2002 drawn shape of
24       District 6?
25       A.               I do not know what Mark Weaver intended

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 91 of 133 PAGEID #:
                                      15131
                                        CONFIDENTIAL


                                                                              Page 91
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       this talking point to mean.
 3                        MS. LEE:          Okay.         Going to ask the court
 4       reporter to mark as Exhibit 13.
 5                                         - - - - -
 6                        Thereupon, Plaintiff's Exhibit 13 is
 7       marked for purposes of identification.
 8                                       - - - - -
 9       Q.               Do you recognize this document,
10       Congressman?
11       A.               This is an e-mail from Mike Smullen to
12       Mark Weaver and me.
13       Q.               Okay.        And the second e-mail down
14       appears to be an e-mail that you wrote on July
15       2nd, 2011.
16                        Do you see that?
17       A.               Let's see.
18       Q.               It's just the second line down.
19       A.               On Saturday, July 2nd, 2011?                 Yes.
20       Q.               Okay.        And this e-mail chain appears to
21       be discussing an article that Mark Weaver sent the
22       link for the previous afternoon, and the last
23       sentence in the e-mail that you wrote on July 2nd,
24       says, "This article also jives with what Whatman
25       said about our new district potentially being an

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 92 of 133 PAGEID #:
                                      15132
                                        CONFIDENTIAL


                                                                              Page 92
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       R+5 district?"
 3                        Do you see that?
 4       A.               I do see that.
 5       Q.               And do you have an understanding of
 6       what "R+5" means?
 7       A.               Yes.       It's the PBI index.
 8       Q.               Okay.        And does that mean that there's
 9       a plus five lean in favor of Republicans?
10       A.               Yeah.        It would be a -- it would be a
11       Republican-leaning district by five points.
12       Q.               Okay.        Understood.              And do you have any
13       recollection of Mr. Whatman saying the new
14       district potentially would be an R+5 district?
15       A.               I don't recall that statement.
16       Obviously.        I wrote it in this e-mail.                    I don't
17       know whether I heard someone say that, Whatman say
18       it or whether I heard it directly from Whatman.                           I
19       don't recall.
20       Q.               Okay.
21       A.               "Potentially" is the operative word
22       there, because no matter which direction you would
23       go with my district, because it was presumed the
24       geography of the district would get even bigger
25       because we were shrinking from 18 members to 16

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 93 of 133 PAGEID #:
                                      15133
                                        CONFIDENTIAL


                                                                             Page 93
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       members, that -- that there were very few
 3       directions that it could go that would increase
 4       the Democrat population of northeastern Ohio.                          The
 5       areas that it could potentially grow into were
 6       more Republican areas, conservative areas.                        In
 7       general, we knew that by the population.
 8       Q.               Okay.        And in the second paragraph of
 9       your e-mail, the July 2nd e-mail --
10       A.               Yes.
11       Q.               -- the second sentence begins, "But,
12       we'd be wise to assume the worse, continue our
13       strategy of working hard and courting the decision
14       makers, and be thankful if it does not happen."
15       A.               Right.
16       Q.               "David Locke is putting two $1,000
17       donations in the mail to Neihaus (sic) and
18       Batchelder this week."
19       A.               Right.
20       Q.               Who is David Locke?
21       A.               David Locke was my district director at
22       that time.
23       Q.               Okay.        And would these $1,000 donations
24       be coming personally from Mr. Locke?
25       A.               I honestly do not know what that

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 94 of 133 PAGEID #:
                                      15134
                                        CONFIDENTIAL


                                                                                    Page 94
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       statement means, because David Locke did not have
 3       any interaction with my finances.                             If he made
 4       donations himself personally, that would have been
 5       his business.           I'm not aware of that.                    But I would
 6       have not had David Locke do anything in regards to
 7       writing checks on my behalf to anyone, let alone
 8       to a decision maker.                 So I'm not really sure what
 9       I meant by that at that particular point in time.
10       Q.               And do you have any recollection of
11       such donations being made to the Speaker of the
12       House and the Senate president?
13       A.               We contributed to State Republican
14       organizations in general.                      I don't recall.         I'd
15       have to go back and look at my FEC reports whether
16       I made any personal contributions to their
17       campaigns.        I don't know when Tom Niehaus was up
18       for reelection or Bill Batchelder was up for
19       reelection.         I've made personal contributions to
20       State office seekers, candidates, as well as
21       federal.       So I don't know.
22       Q.               Sitting here today, do you have any
23       understanding of these contributions being related
24       to redistricting?
25       A.               No.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 95 of 133 PAGEID #:
                                      15135
                                        CONFIDENTIAL


                                                                             Page 95
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                        MS. LEE:          I'd like to ask the court
 3       reporter to mark as Exhibit 14 and please hand to
 4       the witness.
 5                                         - - - - -
 6                        Thereupon, Plaintiff's Exhibit 14 is
 7       marked for purposes of identification.
 8                                       - - - - -
 9       Q.               We received this document in its
10       redacted form from Communications Counsel.                        They
11       redacted all materials not related to
12       redistricting from the memorandum.
13                        With that caveat, do you recognize this
14       document?
15       A.               I recognize it as a memo from Mark
16       Weaver and Matt Dole, but I don't know who it went
17       to.
18       Q.               If you'll flip with me to the last page
19       in the conclusion --
20       A.               Right.
21       Q.               -- it states, "The leadership update
22       mailer was widely hailed as a pivotal piece during
23       the re-districting process."
24                        Do you understand the "update mailer"
25       to be the document you reviewed in Exhibit 4?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 96 of 133 PAGEID #:
                                      15136
                                        CONFIDENTIAL


                                                                             Page 96
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               I do not know what Mark Weaver meant by
 3       that statement.
 4       Q.               Did Communications Counsel or Mark
 5       Weaver put together the mailer in Exhibit 4?
 6       A.               Yes.
 7       Q.               Okay.
 8       A.               And early -- that is a mailer.                  I don't
 9       know if it's the mailer that you're referring to
10       here.
11       Q.               Yes.       "And early aggressive outreach
12       (and donations) to legislative leaders and others
13       involved in the re-districting process no doubt
14       impacted decision-making."
15                        Do you see that sentence?
16       A.               I do see that.
17       Q.               And do you have an understanding of
18       what Mr. Weaver and Mr. Dole meant by that?
19       A.               I have no idea what they meant by that.
20       Q.               And sitting here today, do you have any
21       understanding what they meant by that?
22       A.               No.
23                        MS. LEE:          And I'd like to ask the court
24       reporter to please mark as Exhibit 15.
25                                            - - - - -

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 97 of 133 PAGEID #:
                                      15137
                                        CONFIDENTIAL


                                                                             Page 97
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                        Thereupon, Plaintiff's Exhibit 15 is
 3       marked for purposes of identification.
 4                                       - - - - -
 5       Q.               Congressman, do you recognize this
 6       document?
 7       A.               This is an e-mail trail from me to Mark
 8       Weaver and Mike Smullen.
 9       Q.               Okay.        Great.           And in the first e-mail
10       in the chain from you on July 14th, 2011 --
11       A.               Right.
12       Q.               -- the subject line is "Redistricting";
13       is that correct?
14       A.               Yes.
15       Q.               And the first paragraph reads, "We are
16       certainly going to keep mum about this, but the
17       word from credible sources last might," I assume
18       it means night, "is that the deal has done...and
19       we have survived.               We may even get a sneak,
20       informal view of the new, supposedly much safer
21       district as early as today."
22                        Do you have a recollection of this
23       consideration of districts in July 2011?
24       A.               I do not.
25       Q.               And --

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 98 of 133 PAGEID #:
                                      15138
                                        CONFIDENTIAL


                                                                             Page 98
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       A.               I mean, I knew redistricting was going
 3       on and it was a work in progress during that whole
 4       time.
 5       Q.               And do you have any recollection of who
 6       the "credible source" is referred to?
 7       A.               I do not.
 8       Q.               Did you ever view a draft of what your
 9       district might look like prior to the time the
10       redistricting legislation was passed?
11       A.               I do not recall ever seeing a draft.
12       Q.               And in the second paragraph here, it
13       says, "Mark, I've heard repeated accolades on our
14       Leadership Update political piece...the word
15       'brilliant' has been used numerous times to
16       describe it."
17                        Do you know if that's a reference to
18       the document reviewed in Exhibit 4, the mailer,
19       Ohio leadership briefing?
20       A.               I do not know.
21       Q.               Do you have any recollection of any
22       other mailers sent in 2011 that would have been
23       identified as a leadership update?
24       A.               I do not, no.
25                        MS. LEE:          I'm going to ask the court

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 99 of 133 PAGEID #:
                                      15139
                                        CONFIDENTIAL


                                                                             Page 99
 1                           CONGRESSMAN WILLIAM JOHNSON
 2       reporter to please mark as Exhibit 16 and hand to
 3       the witness.
 4                                         - - - - -
 5                        Thereupon, Plaintiff's Exhibit 16 is
 6       marked for purposes of identification.
 7                                       - - - - -
 8       Q.               Do you recognize this document?
 9       A.               Yes.
10       Q.               And what is this?
11       A.               This is an e-mail from me to Mark
12       Weaver and Mike Smullen.
13       Q.               Okay.        And the original e-mail in the
14       chain is sent on Monday, July 18th, 2011?
15       A.               Right.
16       Q.               And the subject line is "Tom Neihaus";
17       is that correct?
18       A.               Right.
19       Q.               The first sentence is "Talked to Tom
20       today."       Would that be a reference to Senate
21       President Niehaus?
22       A.               Yes.
23       Q.               And it relates, "He confirmed that he
24       and Batchelder have committed that Boehner has the
25       lead on the redistricting map...they are going to

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 100 of 133 PAGEID #:
                                       15140
                                        CONFIDENTIAL


                                                                            Page 100
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        support his desires?"
 3                        What did you mean in this e-mail?
 4        A.              You know, I don't recall writing this
 5        e-mail.      And, again, the discussions that we had
 6        with -- with Boehner were very, very generic,
 7        nonspecific.          So I don't know whether I was
 8        talking about informing the delegation about the
 9        redistricting process -- and it wasn't unusual at
10        the time for us to talk about the redistricting
11        process using the term redistricting map.                       We knew
12        that the process was going to culminate in a map.
13        And so I think I was talking about the process,
14        not a specific drawing of a document.
15                        I know what it says, but I'm -- I don't
16        recall writing it and I don't recall what I meant
17        when I said it.
18        Q.              No.      I understand what you mean by
19        referring -- that redistricting map captured more
20        than just one specific map.                       What did you mean by
21        "Boehner has the lead on" what would have then
22        been the redistricting process?
23        A.              Again, he was the -- as the senior
24        member of the Ohio delegation and having gone
25        through redistricting before, making sure that

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 101 of 133 PAGEID #:
                                       15141
                                        CONFIDENTIAL


                                                                            Page 101
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        members of the Ohio delegation were kept informed
 3        to the extent there was anything to inform us
 4        about what the redistricting process was, where it
 5        was in the phase, you know, when it would likely
 6        be finished, et cetera.                   Because everybody, again,
 7        was guessing at how it might impact them, was it
 8        going to change the filing deadline, would the
 9        primary stay the same as it had, as it was
10        originally scheduled.                 Those kinds of questions
11        were coming up because they were -- they were
12        pertinent to our managing our process of getting
13        petitions signed and ready for filing and those
14        kinds of things.             So having updates from John on
15        what -- what was happening and how it might -- how
16        it might impact our schedule of things to be able
17        to be ready when the maps -- the map was
18        finalized.
19        Q.              And so Senate President Niehaus and
20        Speaker Batchelder as leaders of the Ohio General
21        Assembly would be in charge of the legislature
22        that --
23        A.              I do -- they certainly would have
24        probably played a role, but, again, I don't know
25        the process at the State level.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 102 of 133 PAGEID #:
                                       15142
                                        CONFIDENTIAL


                                                                            Page 102
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        Q.              Okay.        And the last statement here
 3        referring back to Speaker Boehner's lead on the
 4        redistricting map, "they," referring to Tom
 5        Niehaus and Speaker Batchelder, "are going to
 6        support his decision."                  Did you have an
 7        understanding of what you meant by that, what they
 8        meant by that?
 9        A.              I have no idea what John's desires
10        were, because he never shared them with me.
11        Q.              But from your conversation referenced
12        here with Senate President Niehaus, was it then
13        your understanding that they were going to support
14        his desires even if you didn't know what those
15        particular desires were?
16        A.              They were going to support his desires.
17        I said in this e-mail they're going to support his
18        desires about something, but I don't know what
19        that something is and I don't know what his
20        desires were as it relates to redistricting.
21                        MS. LEE:          I'm going to ask the court
22        reporter to please mark as Exhibit 17.
23                                         - - - - -
24                        Thereupon, Plaintiff's Exhibit 17 is
25        marked for purposes of identification.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 103 of 133 PAGEID #:
                                       15143
                                        CONFIDENTIAL


                                                                            Page 103
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                                       - - - - -
 3        Q.              Okay.        Do you recognize this document?
 4        A.              This is an e-mail from Pam Hashem to me
 5        and Mike Smullen and Andy Anderson, Andrew
 6        Anderson, who worked for Pam at the time.
 7        Q.              Okay.        And what is this e-mail
 8        regarding?
 9        A.              It seems like Speaker Boehner was going
10        to come to Ohio to host a fundraising event for
11        me, and we were looking at asking Dave Johnson to
12        see if he would be willing to host the event at
13        either his restaurant or another facility.
14                        Bob Sebo is mentioned there.                 He has a
15        very nice home there in Columbiana County.
16        Q.              Okay.        And are Dave Johnson and Bob
17        Sebo both constituents in the 6th district?
18        A.              Yes.
19        Q.              Okay.        In the last sentence of the last
20        paragraph, Ms. Hashem says, "Your commitment to
21        the Speaker will (HAS) also pay off in
22        redistricting."
23                        Do you see that?
24        A.              Yes.
25        Q.              What did you understand this to mean?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 104 of 133 PAGEID #:
                                       15144
                                        CONFIDENTIAL


                                                                               Page 104
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        A.              Let's see.            Let me read that entire
 3        paragraph.
 4                        Now, your question?                     I'm sorry.
 5        Q.              The last sentence there, "Your
 6        commitment to the Speaker will (HAS) also pay off
 7        in redistricting."               What did you understand that
 8        to mean?
 9        A.              I don't know what Pam meant when she
10        wrote that.
11        Q.              Okay.        Sitting here today, do you have
12        any understanding of what it means?
13        A.              No.
14        Q.              So this e-mail, we've been going
15        chronologically, and the ones we're looking at is
16        about nine days after the previous e-mail we
17        looked at in Exhibit 16, do you have any
18        understanding that a congressional map was close
19        to being drawn at that time?
20        A.              No, because I didn't know the status of
21        the congressional map.                  Keep in mind, there was a
22        lot of information coming out in the media at that
23        time not just in general discussions among our
24        delegation, but the media was doing extensive
25        speculating about what was going to happen and the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 105 of 133 PAGEID #:
                                       15145
                                        CONFIDENTIAL


                                                                            Page 105
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        redistricting process.                  So there was a lot of
 3        guessing and anticipating what the eventual
 4        outcome might be.
 5        Q.              Did you ever see any draft of the
 6        Congressional -- the first Congressional
 7        redistricting map that was passed prior to its
 8        passage in the Ohio General Assembly?
 9        A.              You know, I saw things come out in the
10        media, but I don't know if it was the map prior to
11        introduction into the State Legislature.                       I do not
12        know.
13        Q.              And other than through the media, did
14        you ever receive a Congressional redistricting map
15        from any members of your staff prior to its
16        introduction?
17        A.              Not that I recall.
18        Q.              Did you ever receive prior to its
19        introduction in the General Assembly a
20        Congressional map from the Ohio Republican Party?
21        A.              Not that I recall.
22        Q.              Did you ever see a Congressional map
23        prior to its introduction in the General Assembly
24        from any elected officials in Ohio?
25        A.              Not that I recall.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 106 of 133 PAGEID #:
                                       15146
                                        CONFIDENTIAL


                                                                            Page 106
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                        Could I trouble you to take another
 3        restroom break?
 4                        MS. LEE:          Perfect.
 5                        (A recess was taken.)
 6                        MS. LEE:          Back on the record.
 7                        I'm going to ask the court reporter to
 8        please mark Exhibit 18 and hand it to the witness.
 9                                         - - - - -
10                        Thereupon, Plaintiff's Exhibit 18 is
11        marked for purposes of identification.
12                                       - - - - -
13        Q.              Congressman, do you recognize this
14        document?
15        A.              I do.
16        Q.              And what is it?
17        A.              It is an e-mail from Mike Smullen to
18        Mark Weaver and me.
19        Q.              Okay.        And the subject line here is
20        "Whatman."
21        A.              Right.
22        Q.              Is this e-mail in reference to Tom
23        Whatman from Speaker Boehner's team?
24        A.              I presume so.                 Mike Smullen wrote it,
25        so I don't know what he meant if not that.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 107 of 133 PAGEID #:
                                       15147
                                        CONFIDENTIAL


                                                                            Page 107
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        Q.              Okay.        And it says, this e-mail reads,
 3        "Just talked to Tom and told him what happened
 4        night...he actually laughed and said 'no big
 5        deal.'      He said as this gets closer to becoming
 6        public they expect this type of thing to happen
 7        but appreciated the heads up."
 8                        Do you have any idea what this e-mail
 9        is regarding?
10        A.              I do not.
11        Q.              Okay.        Do you know if it was in
12        reference to the Congressional map that was being
13        drawn?
14        A.              I do not.
15                        MS. LEE:          I'd like to ask the court
16        reporter to please mark Exhibit 19 and hand it to
17        the witness.
18                                         - - - - -
19                        Thereupon, Plaintiff's Exhibit 19 is
20        marked for purposes of identification.
21                                       - - - - -
22        Q.              Congressman, do you recognize this
23        document?
24        A.              Yes.
25        Q.              And what is it?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 108 of 133 PAGEID #:
                                       15148
                                        CONFIDENTIAL


                                                                            Page 108
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        A.              It is an e-mail from Mike Smullen to
 3        Mark Weaver and me.
 4        Q.              Okay.        And the first e-mail on Monday,
 5        August 15th, the subject line is,
 6        "Austria - Whatman meeting."                        Is that a reference
 7        to then Representative Austria and Tom Whatman?
 8        A.              Yes.
 9        Q.              And it states, "I'm not supposed to
10        know this, but Whatman met with Austria this
11        morning and told Austria that he'll be running
12        against Turner."
13                        And is that a reference to
14        Representative Mike Turner?
15        A.              Yes.
16        Q.              "Austria is apparently furious.                   Most
17        importantly, Boehner's team has officially
18        delivered that message."
19                        Do you understand -- what did you
20        understand this e-mail to mean?
21        A.              I didn't write this e-mail, so I don't
22        know what Mike Smullen meant.
23        Q.              And upon receiving it, what did you
24        understand him to mean?
25        A.              I couldn't speculate, because I don't

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 109 of 133 PAGEID #:
                                       15149
                                        CONFIDENTIAL


                                                                            Page 109
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        know what Mike meant.
 3        Q.              Okay.        And sitting here now, do you
 4        have any understanding as to what this e-mail
 5        means?
 6        A.              Well, at some point Austria and Turner
 7        found out that they were going to be running
 8        against each other.               I don't know when that was or
 9        how that information got disseminated.
10        Q.              Okay.        And Mike Smullen is your chief
11        of staff; is that correct?
12        A.              Yes.
13        Q.              And he was your chief of staff in
14        August of 2011; is that correct?
15        A.              Yes.
16        Q.              And do you understand this e-mail to be
17        informing you of Turner and Austria learning that
18        they would be running against each other?
19        A.              I understand what's what it says, yes.
20        Q.              Do you have any understanding of what
21        it means that, "Most importantly, Boehner's team
22        has officially delivered that message"?
23        A.              I don't know what Mike meant by that.
24        Q.              And do you understand that to mean
25        anything upon reading the e-mail?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 110 of 133 PAGEID #:
                                       15150
                                        CONFIDENTIAL


                                                                            Page 110
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        A.              No.
 3                        MS. LEE:          Okay.         I'd like to ask the
 4        court reporter to please mark as Exhibit 20 and
 5        hand to the witness.
 6                                         - - - - -
 7                        Thereupon, Plaintiff's Exhibit 20 is
 8        marked for purposes of identification.
 9                                       - - - - -
10        Q.              Do you recognize this document?
11        A.              Let's see.            This is an e-mail string
12        between Mike Smullen and me.
13        Q.              Okay.        And what is it regarding?
14        A.              It -- let's see.                  I think
15        we're -- we're talking about -- the subject of the
16        e-mail is a speaker event.                      We're still trying to
17        get John Boehner to come and do a fundraising
18        event for me.
19        Q.              Okay.        And this e-mail is from November
20        2nd, 2011.        Do you see that?
21        A.              Yes.
22        Q.              And did you understand this to occur
23        after the original Congressional redistricting map
24        was done?
25        A.              Say that again.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 111 of 133 PAGEID #:
                                       15151
                                        CONFIDENTIAL


                                                                                  Page 111
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        Q.              And do you understand this to have
 3        occurred after the Congressional redistricting map
 4        was passed?
 5        A.              I do not know when the Congressional
 6        redistricting map was passed, so I can't say.
 7        Q.              Okay.        And in the second bullet point
 8        down in Mr. Smullen's e-mail, it says, "Boehner
 9        and staff have had our back in redistricting."
10                        Do you see that?
11        A.              Yes.
12        Q.              What did you understand that to mean?
13        A.              I don't know what Mike Smullen meant by
14        that.
15        Q.              Sitting here now, do you have any
16        understanding what it means?
17        A.              Outside of the context of he kept us
18        informed on the process so that we knew what was
19        happening in terms of timeline.                              That's all I
20        know.
21        Q.              Have you ever heard of project red map?
22        A.              No.
23        Q.              And I believe you referenced this
24        measurement before, but have you heard of
25        congressional districts being ranked as plus or

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 112 of 133 PAGEID #:
                                       15152
                                        CONFIDENTIAL


                                                                              Page 112
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        minus some number?
 3        A.              Yes.
 4        Q.              Okay.        And that's referred to as the
 5        PBI, which I believe you referenced before.
 6        A.              Right.
 7                        MS. LEE:          Okay.         I'm going to ask the
 8        court reporter to please mark as Exhibit 21 and
 9        hand to the witness.
10                                         - - - - -
11                        Thereupon, Plaintiff's Exhibit 21 is
12        marked for purposes of identification.
13                                       - - - - -
14                        MS. LEE:          This is a 2012 presentation
15        by the NRCC that we received in discovery,
16        Counsel.       For reference it's NRCC 000031.
17        A.              Okay.
18        Q.              Have you seen this presentation before?
19        A.              I do not recall.                  I'd have to go
20        through it in detail, but I do not recall.
21        Q.              You can please flip through it if that
22        will refresh your recollection.
23        A.              I mean, I've seen hundreds and hundreds
24        and hundreds of presentations.                          This looks to be
25        just a general political climate update that we

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 113 of 133 PAGEID #:
                                       15153
                                        CONFIDENTIAL


                                                                              Page 113
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        would have gotten at the NRCC.
 3        Q.              Okay.
 4        A.              But I don't recall seeing it.
 5        Q.              Sure.        And across the top, do you see
 6        there's four items listed?
 7        A.              Yeah.
 8        Q.              "Redistricting, Re-elect" --
 9        A.              Right.
10        Q.              -- "Recruitment," and "Resources."                     And
11        as to the first, let's see, six pages,
12        "Redistricting" is in blue and the other items are
13        in white.
14                        Do you see that?
15        A.              Ask the question again.
16        Q.              At the top -- yeah.                     Just that as these
17        first six pages, the word "Redistricting" of those
18        four items are in blue and the other three are in
19        white.
20        A.              Yes.
21        Q.              And then if you could flip with me to
22        page -- the sixth page.                   I apologize.         They're not
23        numbered.
24        A.              Okay.
25        Q.              This slide is entitled, "Competitive R

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 114 of 133 PAGEID #:
                                       15154
                                        CONFIDENTIAL


                                                                            Page 114
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        Seat Improved."            Do you see that?
 3        A.              I do.
 4        Q.              And in the first column, the third
 5        entry down says, "OH-6 Johnson R+5 (+3)."
 6                        Do you see that?
 7        A.              Yes.
 8        Q.              What do you understand the slides mean
 9        with respect to Ohio 6?
10        A.              I don't know.                 I don't know the date of
11        this presentation and I don't know where they're
12        getting that PVI and the results from, so I don't
13        know.
14                        I mean, I'm not trying to bleed
15        ignorance.        I know that what it -- what it's
16        attempting to say is that something happened that
17        improved the PVI or that they presumed would
18        improve the PVI by three points.
19        Q.              And bringing it to plus five, is that
20        correct, or plus five?
21        A.              That appears to be so.
22        Q.              Okay.        And I'd like to turn back
23        briefly to one of the other exhibits.                        I
24        apologize.        Could you turn back to Exhibit 13,
25        please.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 115 of 133 PAGEID #:
                                       15155
                                        CONFIDENTIAL


                                                                            Page 115
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        A.              Yes.
 3        Q.              Okay.        And in that last sentence of the
 4        first paragraph from Saturday, July 2nd, said,
 5        "The article jives with what Whatman said about
 6        our new district potentially being an R+5
 7        district."
 8                        Do you see that?
 9        A.              Yes.
10        Q.              Does that refresh your recollection as
11        to what was meant in slide 6 of the presentation?
12        A.              No.      I don't -- I don't know that I can
13        draw a correlation between those being connected,
14        because neither -- neither Tom Whatman, John
15        Boehner, I, nor anybody else determines what the
16        PVI is.      The PVI is totally objective, as I
17        understand it, based on the analysis of pollsters
18        and analysts like Charlie Cook, Stuart Rothenberg,
19        Sabado, and others.               So I don't know where they
20        would have gotten this information from.
21        Q.              And do you understand the PVI set by
22        those outside groups and individuals that you've
23        mentioned is used by the political parties to
24        assess the strength of Congressional districts?
25        A.              Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 116 of 133 PAGEID #:
                                       15156
                                        CONFIDENTIAL


                                                                            Page 116
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        Q.              Did you have any conversations with
 3        anyone at the time of redistricting about your
 4        district becoming more favorable in terms of PVI?
 5        A.              No.
 6        Q.              Okay.
 7        A.              Other than speculation that, again,
 8        because of where my district was located and where
 9        it might grow geographically, that was the only
10        context in which it was guessed.
11                        MS. LEE:          Okay.         I'm going to ask the
12        court reporter to please mark as Exhibit 22 and
13        hand to the witness.
14                                         - - - - -
15                        Thereupon, Plaintiff's Exhibit 22 is
16        marked for purposes of identification.
17                                       - - - - -
18        Q.              Do you recognize what's depicted here?
19        A.              Yes.       This appears to be -- I mean, I
20        can't say 100 percent for sure, but it's pretty
21        close to what my current district looks like.
22        Q.              Okay.        And I'll represent to you that
23        it is the current Ohio Congressional map.
24        A.              Okay.
25        Q.              Looking at the map, is there anything

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 117 of 133 PAGEID #:
                                       15157
                                        CONFIDENTIAL


                                                                               Page 117
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        you view as notable about it?
 3        A.              Notable?          My district's big.
 4        Q.              Fair enough.
 5        A.              It's long.            There are other districts
 6        that are big, also, but it's long.                           That northwest
 7        district is also very big.
 8                        MS. LEE:          And I'm going to ask, we'll
 9        zoom in and ask the court reporter to please mark
10        as Exhibit 23.
11                                         - - - - -
12                        Thereupon, Plaintiff's Exhibit 23 is
13        marked for purposes of identification.
14                                       - - - - -
15        Q.              And, Congressman, do you recognize
16        what's depicted here?
17        A.              It is a map.
18        Q.              Okay.        And what is it a map of?
19        A.              It is a map highlighting a district
20        that looks similar to mine.
21        Q.              Okay.        And I'll represent to you that
22        this is in fact the current map of the
23        Congressional district.
24                        Do you have an understanding of why the
25        district was configured in this way?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 118 of 133 PAGEID #:
                                       15158
                                        CONFIDENTIAL


                                                                            Page 118
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        A.              I have absolutely no idea.
 3        Q.              Okay.        And do you have an understanding
 4        that within your district you have five split
 5        counties?
 6        A.              I do.
 7        Q.              And in general, in redistricting, do
 8        you have any understanding of efforts to keep
 9        counties and municipalities together?
10        A.              I don't know the redistricting process
11        so I don't know what the discussions are.                       I mean,
12        I've seen -- I've seen the recommendations of
13        various types of redistricting processes that
14        would advocate for that, but I do not know what
15        the redistricting process is and what their
16        considerations are.
17        Q.              Okay.        And in your current district,
18        would you say this is the same sort of "crazy
19        river district" that was referred to in the
20        earlier communications?
21        A.              Oh, yes.          This is definitely a crazy
22        river district.
23        Q.              Are you familiar with the fact that
24        Plaintiffs as part of their case have submitted a
25        remedial map to the court?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 119 of 133 PAGEID #:
                                       15159
                                        CONFIDENTIAL


                                                                            Page 119
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        A.              No.
 3                        MS. LEE:          I'm now going to have marked
 4        and show you a document that shows that remedial
 5        map that was submitted.
 6                                         - - - - -
 7                        Thereupon, Plaintiff's Exhibit 24 is
 8        marked for purposes of identification.
 9                                       - - - - -
10        Q.              So the remedial map has been marked as
11        Exhibit 24.        Do you know which district you would
12        be located in under this map?
13        A.              Yeah.        It would be the 15th District.
14        Q.              Okay.        And does this district contain a
15        number of counties that are in your current
16        district as well?
17        A.              Yes.
18        Q.              And is the 15th District in the
19        remedial map more compact than the crazy river
20        district?
21        A.              What do you mean by "compact"?                  Is it
22        not as long?
23        Q.              Yes.
24        A.              It is less long.
25        Q.              Okay.        As you sit here today, do you

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 120 of 133 PAGEID #:
                                       15160
                                        CONFIDENTIAL


                                                                              Page 120
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        know of any reason why the Court should not order
 3        this new configuration?
 4        A.              I don't have an opinion as to whether
 5        the Court should go with this or not.
 6        Q.              Okay.        Do you have any opinions about
 7        the composition of this particular District 15?
 8        A.              No.
 9        Q.              Okay.        Do you know the counties that
10        are included in this proposed district?
11        A.              When you say, "know the counties," I
12        know they exist, but -- but they -- they border my
13        current district.              Some of them do.              Not all of
14        them, but some of them border my current district.
15        Q.              And as you sit here today, are you
16        aware of any reason that you could not represent
17        this district?
18        A.              I can represent any district.
19        Q.              Are you familiar with the fact that the
20        Plaintiff's expert also drew additional
21        hypothetical maps?
22        A.              No.
23                        MS. LEE:          Okay.         I'm going to ask, and
24        I'll mark two at the same time, the court reporter
25        to please mark Exhibits 25 and 26 and then hand

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 121 of 133 PAGEID #:
                                       15161
                                        CONFIDENTIAL


                                                                            Page 121
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        them to the witness.
 3                                         - - - - -
 4                        Thereupon, Plaintiff's Exhibit 25 and
 5        26 are marked for purposes of identification.
 6                                       - - - - -
 7        A.              I didn't know we had an Ottawa county
 8        in Ohio.       Okay.       I'm looking at 25 and 26.
 9        Q.              Okay.        And these are two hypothetical
10        maps that were submitted to your counsel last
11        month with the supplemental reports of one of our
12        experts.
13                        I'll also represent to you that
14        District 6 remains the same between these two
15        maps.     Some of the other districts change, but
16        District 6 --
17        A.              Okay.
18        Q.              -- remains the same.
19                        Are you aware of any reason at the time
20        of the redistricting that the map drawers could
21        not have drawn either of these maps?
22        A.              No.      I don't know the process, so I
23        don't know.
24        Q.              And do you see anything on the face of
25        this map, of these maps, that suggest that they

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 122 of 133 PAGEID #:
                                       15162
                                        CONFIDENTIAL


                                                                                Page 122
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        could not have been drawn?
 3        A.              I wouldn't have an opinion.                      I don't
 4        know the criteria, so I don't know whether they
 5        could or not.
 6        Q.              Okay.        And as you sit here today, can
 7        you think of any reason why you could not
 8        represent the 6th District that's depicted in
 9        these maps?
10        A.              No.
11        Q.              Okay.        What e-mail address did you use
12        during 2011, do you recall?
13        A.              I used two of them.                     I used
14        Bill@billJohnsonleads.com and
15        Johnson@billjohnsonleads.com.
16        Q.              And in our production I've seen e-mails
17        with both of those addresses.                         So is it your
18        understanding that in the document collection both
19        of those were searched?
20        A.              Oh, absolutely.
21        Q.              Okay.        Do you keep electronic
22        calendars?
23        A.              Do I keep an electronic calendar?                      Only
24        an official calendar.                 I don't keep a personal
25        calendar.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 123 of 133 PAGEID #:
                                       15163
                                        CONFIDENTIAL


                                                                            Page 123
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        Q.              And did you keep a personal electronic
 3        calendar in 2011?
 4        A.              No.      I only kept an official calendar.
 5        My scheduler maintained that.
 6        Q.              Okay.        And we'd already discussed that
 7        you have sent text messages, iMessages, Blackberry
 8        Messenger, sort of whatever type your phone would
 9        use; is that correct?
10                        MS. McKNIGHT:                 Objection; form.
11                        You can answer.
12        A.              Yes.       You know, I'm an IT person, but I
13        am the world's worst for adopting new technology,
14        so I don't recall when I started texting.
15        Q.              Okay.
16        A.              I honestly don't recall.
17        Q.              Do you know if your text message
18        accounts were searched in response to the request
19        for production in this case?
20        A.              They were not.
21        Q.              Do you keep paper files?
22        A.              No.
23        Q.              Do you ever take handwritten notes?
24        A.              Very seldom.
25        Q.              Okay.        Do you ever keep handouts or

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 124 of 133 PAGEID #:
                                       15164
                                        CONFIDENTIAL


                                                                                  Page 124
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        printouts that you've received at meetings?
 3        A.              No, because it accumulates and I -- if
 4        they're official, I give them back to my official
 5        team.     If they're political, they change so
 6        quickly I don't keep them.
 7        Q.              Did you ever keep a paper calendar or
 8        agenda?
 9        A.              No, not that I recall.
10                        MS. LEE:          Can we take five minutes, and
11        then I may be done or close to done.
12                        (A recess was taken.)
13                        MS. LEE:          Back on the record.
14        Q.              I just have a few others.                         Do you,
15        Congressman, keep any social media accounts?
16        A.              I -- not personal, no.
17        Q.              And do you ever see the posts on your
18        official social media?
19        A.              Yes.
20        Q.              Do you know if you've ever had any
21        posts on your social media regarding
22        redistricting?
23        A.              Certainly not on my official, because
24        that would be a violation of the separation
25        between official and political.                              No, not on my

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 125 of 133 PAGEID #:
                                       15165
                                        CONFIDENTIAL


                                                                            Page 125
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        official.
 3        Q.              Okay.        And do you have political or
 4        campaign-specific social media accounts?
 5        A.              I do.
 6        Q.              And do you know if you've ever had any
 7        posts on redistricting on those accounts?
 8        A.              I do not know --
 9        Q.              Okay.
10        A.              -- but -- I don't think so, but I don't
11        know.
12        Q.              Okay.        And do you generally oversee the
13        posts on your accounts?
14        A.              Yes.
15        Q.              Okay.        I just wanted to mark a couple
16        more things.
17                        MS. LEE:          I'll have marked as Exhibit
18        27 and please hand to the witness.
19                                         - - - - -
20                        Thereupon, Plaintiff's Exhibit 27 is
21        marked for purposes of identification.
22                                       - - - - -
23        Q.              This is the cover e-mail, I believe,
24        that conveyed Exhibit 12 to you.
25        A.              Let me find -- got you.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 126 of 133 PAGEID #:
                                       15166
                                        CONFIDENTIAL


                                                                             Page 126
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        Q.              Okay.        Does this at all refresh your
 3        recollection of having reviewed this memorandum?
 4        A.              I'm sorry.            Your question again?
 5        Q.              So the cover e-mail from Matt Dole
 6        indicates it was sent both to you and Mark Weaver.
 7        Does this refresh your recollection of having
 8        reviewed the underlying memorandum?
 9                        MS. McKNIGHT:                 Objection; form.
10                        You may answer.
11        A.              Okay.        Let me read from the bottom up
12        here and see what I'm talking about.
13        Q.              Sure.
14        A.              Okay.        Now your question?              I'm sorry.
15        Q.              Does this refresh your recollection of
16        having reviewed the redistricting hearings memo?
17                        MS. McKNIGHT:                 Objection; form.
18                        You may answer.
19        A.              If it was attached to this e-mail, I
20        would have reviewed it.
21        Q.              Okay.        But you don't recall necessarily
22        having reviewed it?
23        A.              No.
24                        MS. LEE:          Okay.         And I'd like to have
25        the court reporter please mark as Exhibit 28.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 127 of 133 PAGEID #:
                                       15167
                                        CONFIDENTIAL


                                                                            Page 127
 1                           CONGRESSMAN WILLIAM JOHNSON
 2                                         - - - - -
 3                        Thereupon, Plaintiff's Exhibit 28 is
 4        marked for purposes of identification.
 5                                       - - - - -
 6        Q.              Do you recognize this document?
 7        A.              It is a document from Mark Weaver
 8        or -- well, I write something on December 1st,
 9        2011, and then Mark Weaver responds.
10        Q.              Okay.        And the initial e-mail appears
11        to be Mark Weaver sending along a news article,
12        and then your December 1st, 2011, response
13        indicates, "According to LaTourette, this is not
14        true."
15                        And I assume -- is that referring to
16        Steve LaTourette, who was Dean of the
17        delegation at that time?
18        A.              Steve LaTourette, yes.
19        Q.              Okay.        And then states, "Apparently the
20        GOP is doing some jockeying to confuse the issue
21        and make it" - excuse me - "and make it even more
22        difficult for the Dems to get their signatures for
23        the referendum."
24                        What did you mean by that?
25        A.              I don't recall.                 I mean, obviously I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 128 of 133 PAGEID #:
                                       15168
                                        CONFIDENTIAL


                                                                             Page 128
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        wrote it, but I don't recall at the time which GOP
 3        I'm talking about and I don't -- without having
 4        the article in front of me, I don't know what I
 5        was referring to.
 6        Q.              Okay.        Do you have an
 7        understanding -- scratch that.
 8                        Earlier you had discussed when the
 9        primary was going to be set.                        Do you recall that?
10        A.              Right, because it differs in
11        presidential election cycles versus the off-year
12        election cycles.
13        Q.              Do you have any recollection of the
14        date of the federal primary being changed in the
15        same legislation as the Congressional
16        redistricting?
17        A.              I know it changed.                    I don't know if it
18        changed in the same legislation.
19        Q.              Okay.        Do you have any understanding of
20        what referendum you were referring to here in this
21        e-mail?
22        A.              No.
23        Q.              Okay.
24        A.              I mean, I knew it was a referendum
25        regarding the redistricting process, because it

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 129 of 133 PAGEID #:
                                       15169
                                        CONFIDENTIAL


                                                                              Page 129
 1                           CONGRESSMAN WILLIAM JOHNSON
 2        was going through the Supreme Court, the Ohio
 3        Supreme Court --
 4        Q.              Okay.
 5        A.              -- but I don't know the context of it.
 6                        MS. LEE:          Okay.         Thank you for your
 7        time, Congressman.               I have nothing further.
 8                        MS. McKNIGHT:                 Thank you, Counsel.         We
 9        have no further questions.
10                        We would like to designate this
11        transcript as confidential pursuant to the
12        governing protective order and we'll leave it at
13        time.
14                        MS. LEE:          Read and sign?
15                        MS. McKNIGHT:                 Yes.      We would like to
16        read and sign.           Thank you.
17                        THE REPORTER:                 And you are ordering at
18        this time?
19                        MS. LEE:          Yes.
20                        THE REPORTER:                 Now, are you ordering a
21        copy of the transcript at this time?
22                        MS. McKNIGHT:                 Yes.
23                        THE REPORTER:                 Counsel on the phone, do
24        you wish to order a copy at this time?
25                        MS. RIGGINS:              Yes, please.         Ogletree

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 130 of 133 PAGEID #:
                                       15170
                                        CONFIDENTIAL


                                                                            Page 130
 1                             CONGRESSMAN WILLIAM JOHNSON
 2           has a standing order.
 3                          THE REPORTER:               I just wanted to check
 4           that.    Thank you.
 5                          (Signature was not waived.)
 6                                            - - - - -
 7                          (Thereupon, the foregoing proceedings
 8           concluded at 11:25 a.m.)
 9                                            - - - - -
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24     ///
25     ///

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 131 of 133 PAGEID #:
                                       15171
                                        CONFIDENTIAL


                                                                              Page 131
 1                          I, William Johnson, do hereby certify
 2         that the foregoing is a true and accurate
 3         transcription of my testimony.
 4

 5

 6

 7

 8

 9                                              ____________________________
                                                            William Johnson
10

11                                 Dated: ____________________________
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 132 of 133 PAGEID #:
                                       15172
                                        CONFIDENTIAL


                                                                            Page 132
 1         State of Ohio      :        C E R T I F I C A T E
 2         County of Franklin : SS
 3                    I, Reva Chafin Mundy, a Notary Public
           in and for the State of Ohio, do hereby certify
 4         the within named Congressman William Johnson, was
           by me first duly sworn to testify to the whole
 5         truth in the cause aforesaid; testimony then given
           was by me reduced to stenotypy in the presence of
 6         said witness, afterwards transcribed by me; the
           foregoing is a true record of the testimony so
 7         given; and this deposition was taken at the time
           and place as specified on the title page.
 8
                       I do further certify I am not a
 9         relative, employee or attorney of any of the
           parties hereto, and further I am not a relative or
10         employee of any attorney or counsel employed by
           the parties hereto, or financially interested in
11         the action.
12                     IN WITNESS WHEREOF, I have hereunto set
           my hand and affixed my seal of office at Columbus,
13         Ohio, on this 31st day of December, 2018.
14
15
16
17
18                                      _________________________________
                                        REVA CHAFIN MUNDY, RPR, RMR, CRR
19                                      NOTARY PUBLIC, STATE OF OHIO
20
                                My commission expires on 01-21-2021.
21
22
23
24
25


                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-24 Filed: 02/20/19 Page: 133 of 133 PAGEID #:
                                       15173
